Exhibit 10.3

U.S. $125,000,000

3-YEAR LETTER OF CREDIT AGREEMENT

Dated as of May 6, 2005

among

THE GAP, INC.

as Company,

THE SUBSIDIARIES OF THE COMPANY NAMED HEREIN,

as LC Subsidiaries,

and

CITIBANK, N.A.,

as LC Issuer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01    Certain Defined Terms    1 SECTION 1.02    Computation of Time
Periods    14 SECTION 1.03    Accounting Terms    14

ARTICLE II

AMOUNTS AND TERMS OF LETTERS OF CREDIT

SECTION 2.01    Letters of Credit    14 SECTION 2.02    Limitation on Obligation
to Issue Letters of Credit Denominated in Alternative Currencies    15
SECTION 2.03    Issuing the Letters of Credit    15 SECTION 2.04   
Reimbursement Obligations    15 SECTION 2.05    Letter of Credit Facility Fees
   16 SECTION 2.06    Indemnification; Nature of the LC Issuer’s Duties    16
SECTION 2.07    Increased Costs    17 SECTION 2.08    Uniform Customs and
Practice    18 SECTION 2.09    Reductions in Facility Amount    18 SECTION 2.10
   Existing Letters of Credit/Deemed Letters of Credit    18 SECTION 2.11   
Currency Provisions    19 SECTION 2.12    Company Guaranty    20 SECTION 2.13   
Dollar Payment Obligation    22 SECTION 2.14    Applications; Survival of
Provisions    23 SECTION 2.15    Letters of Credit Outstanding on Termination
Date    23 SECTION 2.16    LC Subsidiaries    23

 

i



--------------------------------------------------------------------------------

ARTICLE III

PAYMENTS, TAXES, ETC.

SECTION 3.01    Payments and Computations    24 SECTION 3.02    Taxes    24

ARTICLE IV

CONDITIONS OF ISSUANCE

SECTION 4.01    Conditions Precedent to Effectiveness of this Agreement    28
SECTION 4.02    Conditions Precedent to Each Issuance    29

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.01    Representations and Warranties of the Company    30

ARTICLE VI

COVENANTS OF THE COMPANY

SECTION 6.01    Affirmative Covenants    32 SECTION 6.02    Negative Covenants
   33 SECTION 6.03    Financial Covenants    36 SECTION 6.04    Reporting
Requirements    36

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01    Events of Default    38

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01    Amendments, Etc.    40 SECTION 8.02    Notices, Etc.    41

 

ii



--------------------------------------------------------------------------------

SECTION 8.03    No Waiver; Remedies    41 SECTION 8.04    Costs and Expenses   
41 SECTION 8.05    Right of Set-off    42 SECTION 8.06    Binding Effect    43
SECTION 8.07    Assignments and Participations    43 SECTION 8.08   
Severability of Provisions    44 SECTION 8.09    Independence of Provisions   
45 SECTION 8.10    Confidentiality    45 SECTION 8.11    Headings    45 SECTION
8.12    Entire Agreement    45 SECTION 8.13    Execution in Counterparts    45
SECTION 8.14    Consent to Jurisdiction    46 SECTION 8.15    GOVERNING LAW   
46 SECTION 8.16    WAIVER OF JURY TRIAL    46

 

iii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS Schedules        Schedule I   -      Change of Control
Schedule II   -      Outstanding Balance of Existing Letters of Credit
Schedule III   -      LC Subsidiaries Schedule IV   -      Plans Schedule V   -
     ERISA Matters Schedule VI   -      Environmental Matters Schedule VII   -
     Existing Debt Schedule VIII   -      Existing Liens Exhibits        Exhibit
A-1   -      Form of Opinion of Counsel to the Account Parties Exhibit A-2   -
     Form of Corporate Opinion of Special New York Counsel to the Account
Parties Exhibit B   -      Form of Compliance Certificate

 

iv



--------------------------------------------------------------------------------

3-YEAR LETTER OF CREDIT AGREEMENT, dated as of May 6, 2005 (this “Agreement”),
among The Gap, Inc., a Delaware corporation (the “Company”), the LC Subsidiaries
(as hereinafter defined) and Citibank, N.A. (the “LC Issuer”).

PRELIMINARY STATEMENTS:

(1) The Company, certain of its subsidiaries, and the LC Issuer entered into a
Letter of Credit Agreement dated as of June 25, 2003 (the “Existing Letter of
Credit Agreement”).

(2) The Company and the LC Subsidiaries are to enter into a 364-day letter of
credit agreement on or about the date hereof with the LC Issuer, on
substantially similar terms to the terms hereof (the “364-Day Agreement”).

(3) The Company, the LC Subsidiaries and the LC Issuer desire to enter into this
Agreement to provide a trade letter of credit facility to the Company and the LC
Subsidiaries as set forth below and, together with the 364-Day Agreement, to
replace the Existing Letter of Credit Agreement.

NOW THEREFORE, the Company, the LC Subsidiaries and the LC Issuer agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Account Parties” means, collectively, the Company and each of the LC
Subsidiaries.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.

“Alternative Currency” means any lawful currency other than Dollars which is
freely transferable and convertible into Dollars and which the LC Issuer can
obtain in the ordinary course of its business.

“Applicable Issuing Office” means the office of the LC Issuer specified as its
“Issuing Office” on the signature page hereto, or such other office of the LC
Issuer as the LC Issuer may from time to time specify to the Company.

 

1



--------------------------------------------------------------------------------

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the applicable Performance Level in effect on such date as set
forth below:

 

Performance Level

   Level 1    Level 2    Level 3    Level 4    Level 5    Level 6

Percentage Per Annum

   0.100    0.125    0.150    0.200    0.250    0.375

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the highest of:

(a) the rate of interest announced publicly by the LC Issuer in New York, New
York, from time to time, as the LC Issuer’s base rate;

(b) 1/2% per annum above the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if any such date is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by the LC Issuer on the basis of such rates
reported by certificate of deposit dealers to and published by the Federal
Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by the LC Issuer
from three New York certificate of deposit dealers of recognized standing
selected by the LC Issuer, in either case adjusted to the nearest 1/4 of one
percent or, if there is no nearest 1/4 of one percent, to the next higher 1/4 of
one percent; and

(c)1/2 % per annum above the Federal Funds Rate.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City or San Francisco, California, or Hong Kong
to the extent any Letter of Credit is issued in Hong Kong, and a day on which
wire transfers may be effectuated among member banks of the Federal Reserve
System through use of the fedwire funds transfer system and if the applicable
Business Day relates to any Letter of Credit denominated in an Alternative
Currency, a day on which commercial banks are open for business in the country
of issue of such Alternative Currency and on which dealings in such Alternative
Currency are carried on by such commercial banks in such country of issue (if
such Alternative Currency is other than the Euro) or if such Alternative
Currency is the Euro, a day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer (TARGET) System is in operation.

“Capital Lease” of any Person means any lease of any property (whether real,
personal or mixed) by such Person as lessee, which lease should, in accordance
with GAAP, be required to be accounted for as a capital lease on the balance
sheet of such Person.

“Capital Lease Obligations” means the obligations of any Person to pay rent or
other amounts under a Capital Lease, the amount of which is required to be
capitalized on the balance sheet of such Person in accordance with GAAP.

 

2



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.), and any
regulations promulgated thereunder.

“Change of Control” means the occurrence, after the date of this Agreement, of
(i) any Person or two or more Persons acting in concert acquiring beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Company (or other securities
convertible into such securities) representing 50% or more of the combined
voting power of all securities of the Company entitled to vote in the election
of directors; or (ii) during any period of up to 24 consecutive months,
commencing before or after the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of the Company ceasing for any
reason to constitute a majority of the Board of Directors of the Company unless
the Persons replacing such individuals were nominated by the Board of Directors
of the Company; or (iii) any Person or two or more Persons acting in concert
acquiring by contract or otherwise, or entering into a contract or arrangement
which upon consummation will result in its or their acquisition of, control over
securities of the Company (or other securities convertible into such securities)
representing 50% or more of the combined voting power of all securities of the
Company entitled to vote in the election of directors; provided, that, the
Person or group of Persons referred to in clauses (i) and (iii) of this
definition of Change of Control shall not include any Person listed on Schedule
I hereto or any group of Persons in which one or more of the Persons listed on
Schedule I are members.

“Confidential Information” means certain non-public, confidential or proprietary
information and material disclosed, from time to time, either orally, in
writing, electronically or in some other form by the Company in connection with
the LC Facility Documents. Confidential Information shall include, but not be
limited to non-public, confidential or proprietary information, trade secrets,
know-how, inventions, techniques, processes, algorithms, software programs,
documentation, screens, icons, schematics, software programs, source documents
and other MIS related information; contracts, customer lists, financial
information, financial forecasts, sales and marketing plans and information and
business plans, products and product designs; textile projections and results;
ideas, designs and artwork for all types of marketing, advertising, public
relations and commerce (including ideas, designs and artwork related to the
World Wide Web and any Web Site of the Company or any Subsidiary); textile
designs; advertising, strategies, plans and results; sourcing information;
vendor lists, potential product labeling and marking ideas; all materials
including, without limitation, documents, drawings, samples, sketches, designs,
and any other information concerning, color palette and color standards
furnished to the LC Issuer by the Company or any Subsidiary; customer base(s);
and other non-public information relating to the Company’s or any Subsidiary’s
business.

“Consolidated” and any derivative thereof each means, with reference to the
accounts or financial reports of any Person, the consolidated accounts or
financial reports of such Person and each Subsidiary of such Person determined
in accordance with GAAP, including principles of consolidation, consistent with
those applied in the preparation of the Consolidated financial statements of the
Company referred to in Section 5.01(e) hereof.

 

3



--------------------------------------------------------------------------------

“Constitutive Documents” means, with respect to any Person, the certificate of
incorporation or registration (including, if applicable, certificate of change
of name), articles of incorporation or association, memorandum of association,
charter, bylaws, certificate of limited partnership, partnership agreement,
trust agreement, joint venture agreement, certificate of formation, articles of
organization, limited liability company operating or members agreement, joint
venture agreement or one or more similar agreements, instruments or documents
constituting the organization or formation of such Person.

“Debt” of any Person means, without duplication, (i) all indebtedness of such
Person for borrowed money or for the deferred purchase price (excluding any
deferred purchase price that constitutes an account payable incurred in the
ordinary course of business) of property or services, (ii) all obligations of
such Person in connection with any agreement to purchase, redeem, exchange,
convert or otherwise acquire for value any capital stock of such Person or to
purchase, redeem or acquire for value any warrants, rights or options to acquire
such capital stock, now or hereafter outstanding, (iii) all obligations of such
Person evidenced by bonds, notes, debentures, convertible debentures or other
similar instruments, (iv) all indebtedness created or arising under any
conditional sale or other title retention agreement (other than under any such
agreement which constitutes or creates an account payable incurred in the
ordinary course of business) with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default, acceleration, or termination are limited to
repossession or sale of such property), (v) all Capital Lease Obligations,
(vi) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (i) through (v) above, (vii) all Debt
referred to in clause (i), (ii), (iii), (iv), (v), or (vi) above secured by (or
for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any lien, security interest or other charge or
encumbrance upon or in property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt and (viii) all mandatorily
redeemable preferred stock of such Person, valued at the applicable redemption
price, plus accrued and unpaid dividends payable in respect of such redeemable
preferred stock.

“Default” means an event which would constitute an Event of Default but for the
requirement that notice be given or time elapse, or both.

“Dollars,” “dollars” and the sign “$” each means lawful money of the United
States.

“Domestic Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Company that is incorporated or organized under the laws of
any state of the United States of America or the District of Columbia.

 

4



--------------------------------------------------------------------------------

“EBITDA” means, for any period, Net Income plus, to the extent deducted in
determining such Net Income, the sum of (a) Interest Expense, (b) income tax
expense, (c) depreciation expense and (d) amortization expense, all determined
on a Consolidated basis for the Company and its Subsidiaries in accordance with
GAAP.

“Effective Date” has the meaning specified in Section 4.01 hereof.

“Effective Date Rating” means, with respect to the non-credit-enhanced long-term
senior unsecured debt issued by the Company, BBB- by S&P and Baa3 by Moody’s.

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, and having a combined capital and surplus
of at least $100,000,000; (ii) a commercial bank organized under the laws of any
other country which is a member of the OECD, or a political subdivision of any
such country, and having a combined capital and surplus of at least
$100,000,000; provided, that, such bank is acting through a branch or agency
located in the United States; (iii) a Person that is primarily engaged in the
business of commercial banking and that is (a) a Subsidiary of the LC Issuer,
(b) a Subsidiary of a Person of which the LC Issuer is a Subsidiary, or (c) a
Person of which the LC Issuer is a Subsidiary; (iv) an Affiliate of the LC
Issuer; (v) except with respect to an assignment of the obligation to Issue
Letters of Credit, any other entity which is an “accredited investor” (as
defined in Regulation D under the Securities Act of 1933, as amended) which
extends credit or buys loans as one of its businesses, including but not limited
to, insurance companies, mutual funds and lease financing companies; and
(vi) any other Person acceptable to the LC Issuer and, provided no Event of
Default is continuing, the Company. No Account Party or any Affiliate thereof
shall be an Eligible Assignee.

“Environmental Law” means any Requirement of Law relating to (a) the generation,
use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Substances, (b) pollution or the protection of the
environment, health, safety or natural resources or (c) occupational safety and
health, industrial hygiene, land use or the protection of human, plant or animal
health or welfare, including, without limitation, CERCLA, in each case as
amended from time to time, and including the regulations promulgated and the
rulings issued from time to time thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group of which the Company or any Subsidiary
of the Company is a member or which is under common control with the Company or
any Subsidiary of the Company within the meaning of Section 414 of the Internal
Revenue Code of 1986, as amended from time to time, and the regulations
promulgated and rulings issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

5



--------------------------------------------------------------------------------

“ERISA Event” means a reportable event with respect to a Plan within the meaning
of §4043 of ERISA.

“Euro” means the single currency of participating member states of the European
Union.

“Events of Default” has the meaning specified in Section 7.01 hereof.

“Existing Letter of Credit Agreement” has the meaning specified in Preliminary
Statement (1). “Existing Letters of Credit” has the meaning specified in
Section 2.10 hereof.

“Facility Amount” means $125,000,000 as such amount may be reduced or increased
from time to time in accordance with this Agreement.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the LC Issuer from three Federal funds brokers of
recognized standing selected by it.

“Fiscal Quarter” means any quarter in any Fiscal Year, the duration of such
quarter being defined in accordance with GAAP applied consistently with that
applied in the preparation of the Company’s financial statements referred to in
Section 5.01 (e) hereof.

“Fiscal Year” means a fiscal year of the Company and its Subsidiaries.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the amount
equal to the sum of (i) Consolidated EBITDA and (ii) Lease Expense in each case
for the Company and its Subsidiaries for such period, to (b) the sum of
(i) Consolidated Interest Expense and (ii) Lease Expense, in each case for the
Company and its Subsidiaries for such period.

“Foreign Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Company that is not a Domestic Subsidiary.

“Funded Debt” means, as of any date of determination, all indebtedness
(including Capital Lease Obligations but excluding all accounts payable incurred
in the ordinary course of business) of the Company and its Subsidiaries on a
Consolidated basis that would (or would be required to) appear as liabilities
for long-term Debt, short-term Debt, current maturities of Debt, and other
similar interest-bearing obligations on a Consolidated balance sheet of the
Company and its Subsidiaries in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, applied on a basis consistent (except for
changes concurred in by the Company’s independent public accountants) with the
most recent audited consolidated financial statements of the Company and its
Subsidiaries delivered pursuant to Section 6.04.

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Hazardous Substance” means (i) any hazardous substance or toxic substance as
such terms are presently defined or used in § 101(14) of CERCLA (42 U.S.C. §
9601(14)), in 33 U.S.C. § 1251 et. seq. (Clean Water Act), or 15 U.S.C. § 2601
et. seq. (Toxic Substances Control Act) and (ii) as of any date of
determination, any additional substances or materials which are hereafter
incorporated in or added to the definition of “hazardous substance” or “toxic
substance” for purposes of CERCLA or any other applicable law.

“Hedge Agreements” means (a) any and all interest rate swaps, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swaps, cross-currency rate swaps, currency
options, spot contracts or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., the International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such agreement.

“Information Memorandum” means the information memorandum dated August 2004
prepared in connection with the Revolving Credit Agreement.

 

7



--------------------------------------------------------------------------------

“Interest Expense” of any Person for any period means the aggregate amount of
interest or fees paid, accrued or scheduled to be paid or accrued in respect of
any Debt (including the interest portion of rentals under Capital Leases) and
all but the principal component of payments in respect of conditional sales,
equipment trust or other title retention agreements paid, accrued or scheduled
to be paid or accrued by such Person during such period, net of interest income,
determined in accordance with GAAP.

“Issue” means, with respect to any Letter of Credit, either to issue, or to
extend the expiry of, or to renew, or to increase the amount of, such Letter of
Credit, and the term “Issued” or “Issuance” shall have corresponding meanings.

“LC Collateral Account” means a deposit account in the name of the Company to be
designated by the LC Issuer from time to time in which cash has been deposited
as collateral security for the reimbursement of drawings under any outstanding
Letters of Credit in accordance with Sections 2.15 and 7.01.

“LC Facility Documents” means, collectively, this Agreement, and each
application or agreement and other documents delivered in connection with
Letters of Credit pursuant to Section 2.03 hereof, in each case as amended,
supplemented or otherwise modified hereafter from time to time in accordance
with the terms thereof and Section 8.01 hereof.

“LC Issuer” means Citibank, N.A. or any Affiliate thereof as agreed to from time
to time by the Company and the LC Issuer, that may from time to time Issue
Letters of Credit for the account of the Company or for the account of any LC
Subsidiary.

“LC Subsidiary” means, as of the date hereof, the Subsidiaries of the Company
listed on Schedule III hereto and, after the date hereof, any other Subsidiary
of the Company that may from time to time become a party hereto and in
connection therewith such other Subsidiary shall execute such documents as are
reasonably requested by the LC Issuer to evidence its agreement to be bound
hereunder as an LC Subsidiary, and for whose account the LC Issuer may from time
to time Issue Letters of Credit.

“Lease Expense” means, with respect to any Person, for any period for such
Person and its subsidiaries on a Consolidated basis, lease and rental expense
accrued during such period under all leases and rental agreements, other than
Capital Leases and leases of personal property, determined in conformity with
GAAP.

“Letter of Credit” means a Trade Letter of Credit which is in form and substance
satisfactory to the LC Issuer, as amended, supplemented or otherwise modified
from time to time.

“Letter of Credit Liability” means, as of any date of determination, all then
existing liabilities of the Company and the LC Subsidiaries to the LC Issuer in
respect of the Letters of Credit Issued for the Company’s account and for the
account of the LC Subsidiaries, whether such liability is contingent or fixed,
and shall, in each case, consist of the sum of (i) the aggregate maximum amount
(the determination of such maximum amount to assume compliance with all
conditions for drawing) then available to be drawn

 

8



--------------------------------------------------------------------------------

under such Letters of Credit (including, without limitation, amounts available
under such Letters of Credit for which a draft has been presented but not yet
honored) and (ii) the aggregate amount which has then been paid by, and not been
reimbursed to, the LC Issuer under such Letters of Credit. For the purposes of
determining the Letter of Credit Liability, the face amount of Letters of Credit
outstanding in an Alternative Currency shall be expressed as the equivalent of
such Alternative Currency in Dollars as determined in Section 2.11(a) hereof.

“Leverage Ratio” means, as of any date of determination, the ratio of (a) the
amount equal to Consolidated Funded Debt for the most recently completed four
consecutive Fiscal Quarters ending on or prior to such date, to (b) Consolidated
EBITDA for the most recently completed four consecutive Fiscal Quarters ending
on or prior to such date, in each case for the Company and its Subsidiaries as
of such date.

“Lien” means any assignment, chattel mortgage, pledge or other security interest
or any mortgage, deed of trust or other lien, or other charge or encumbrance,
upon property or rights (including after acquired property or rights), or any
preferential arrangement with respect to property or rights (including after
acquired property or rights) which has the practical effect of constituting a
security interest or lien.

“Loan Party” has the meaning assigned to such term in the Revolving Credit
Agreement.

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), results of operations, or prospects of the
Company and its Subsidiaries, taken as a whole; provided, that a downgrade of
the Company’s public debt ratings or a Negative Pronouncement shall not by
itself be deemed to be a material adverse change; provided, further, the
occurrence or subsistence of any such material adverse change which has been
disclosed (a) by the Company in any filing made with the Securities and Exchange
Commission prior to the date of this Agreement, (b) by the Company in a public
announcement prior to the date of this Agreement, or (c) in the Information
Memorandum, shall not constitute a Material Adverse Change.

“Material Adverse Effect” means a material adverse effect on the financial
condition or results of operations of the Company and its Subsidiaries taken as
a whole.

“Material LC Subsidiary” means, at any date of determination, an LC Subsidiary
that, either individually or together with its Subsidiaries, taken as a whole,
has assets exceeding one percent (1%) of the consolidated total assets of the
Company and its Subsidiaries as at the end of the immediately preceding fiscal
year.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Company or any Subsidiary of the
Company or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding five plan years made or accrued
an obligation to make contributions.

 

9



--------------------------------------------------------------------------------

“Negative Pronouncement” means a public announcement by either S&P or Moody’s in
respect to a possible downgrade of, or negative outlook with respect to, the
public debt rating of the Company.

“Net Income” of any Person means, for any period, net income before
(i) extraordinary items, (ii) the results of discontinued operations and
(iii) the effect of any cumulative change in accounting principles, determined
in accordance with GAAP.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 7.01(e)
hereof. Without limiting the generality of the foregoing, the Obligations of the
Account Parties under the LC Facility Documents include (a) the obligation to
pay any reimbursement amount, interest, commissions, charges, expenses, fees,
attorneys’ fees and disbursements, indemnity payments and other amounts payable
by any Account Party under any LC Facility Document and (b) the obligation of
any Account Party to reimburse any amount in respect of any of the foregoing
items that the LC Issuer, in its sole discretion, may elect to pay or advance on
behalf of such Account Party.

“OECD” means the Organization for Economic Cooperation and Development.

“Other LC Facilities” means the letter of credit facilities entered into on or
about the date hereof among the Company, the L/C Subsidiaries and each of Bank
of America, N.A., HSBC Bank, National Association and JPMorgan Chase Bank, each
on terms substantially similar to the terms hereof and of the 364-Day Agreement,
respectively, as each such agreement may be replaced, amended, supplemented or
otherwise modified from time to time.

“Other Taxes” has the meaning specified in Section 3.02(b) hereof.

“Payment Office” means the office of the LC Issuer as shall be from time to time
selected by the LC Issuer and notified by the LC Issuer to the Company and the
LC Subsidiaries.

 

10



--------------------------------------------------------------------------------

“Performance Level” means Performance Level 1, Performance Level 2, Performance
Level 3, Performance Level 4, Performance Level 5, or Performance Level 6, as
identified by reference to the public debt rating and Leverage Ratio in effect
on such date as set forth below:

 

Performance Level

  

Public Debt Rating

Level 1    Long-term senior unsecured Debt of the Company rated at least A- by
S&P or A3 by Moody’s or the Leverage Ratio is less than or equal to 1.25:1.00
Level 2    Long-term senior unsecured Debt of the Company rated less than Level
1 but at least BBB+ by S&P or Baa1 by Moody’s or the Leverage Ratio is less than
or equal to 1.25:1.00 Level 3    Long-term senior unsecured Debt of the Company
rated less than Level 2 but at least BBB by S&P or Baa2 by Moody’s or the
Leverage Ratio is less than or equal to 1.25:1.00 Level 4    Long-term senior
unsecured Debt of the Company rated less than Level 3 but at least BBB- by S&P
or Baa3 by Moody’s or the Leverage Ratio is less than or equal to 1.50:1.00
Level 5    Long-term senior unsecured Debt of the Company rated less than Level
4 but at least BB+ by S&P or Ba1 by Moody’s or the Leverage Ratio is less than
or equal to 1.75:1.00 Level 6    Long-term senior unsecured Debt of the Company
rated less than Level 5 or the Leverage Ratio is greater than 1.75:1.00

For purposes of this definition, the Performance Level shall be determined by
the applicable public debt rating or Leverage Ratio as follows: (a) the public
debt ratings above shall be determined as follows: (i) the public debt ratings
shall be determined by the then-current rating announced by either S&P or
Moody’s, as the case may be, for any class of non-credit-enhanced long-term
senior unsecured debt issued by the Company, (ii) if only one of S&P and Moody’s
shall have in effect a public debt rating, the Performance Level shall be
determined by reference to the available rating; (iii) if neither S&P nor
Moody’s shall have in effect a public debt rating, the applicable Performance
Level will be Performance Level 6; (iv) if the ratings on the Company’s
long-term senior unsecured debt established by S&P and Moody’s shall fall within
different levels, the public debt rating will be determined by the higher of the
two ratings, provided, that, in the event that the lower of such ratings is more
than one level below the higher of such ratings, the public debt rating will be
determined based upon the level that is one level above the lower of such
ratings; (v) if any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (vi) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
public debt rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be; (b) the
Leverage Ratio shall be determined on the basis of the most recent certificate
of the Company to be delivered pursuant to Section 6.04(c) for the most recently
ended Fiscal Quarter or Fiscal Year and any change in the Leverage Ratio shall
be

 

11



--------------------------------------------------------------------------------

effective one Business Day after the date on which the LC Issuer receives such
certificate; provided, that until the Company has delivered to the LC Issuer
such certificate pursuant to Section 6.04(c) in respect of the first Fiscal
Quarter of 2005, the Leverage Ratio shall be deemed to be at Level 3; provided,
further, that for so long as the Company has not delivered such certificate when
due pursuant to Section 6.04(c), the Leverage Ratio shall be deemed to be at the
level set forth in Level 6 until the respective certificate is delivered to the
LC Issuer; and (c) the Performance Level shall be determined in accordance with
the Company’s respective public debt rating and Leverage Ratio, provided, that,
if the Company’s public debt rating and the Leverage Ratio shall fall within
different levels, the Performance Level will be determined by the higher of the
public debt rating and the Leverage Ratio, provided, further, that, in the event
that the lower of the Company’s public debt rating and the Leverage Ratio is
more than one level below the higher of the Company’s public debt rating and the
Leverage Ratio, the Performance Level shall be determined based upon the level
that is one level above the lower of the Company’s public debt rating and the
Leverage Ratio.

“Permitted Liens” means:

(i) Liens for taxes, assessments or governmental charges or levies to the extent
not past due or to the extent contested, in good faith, by appropriate
proceedings and for which adequate reserves have been established;

(ii) Liens imposed by law, such as materialman’s, mechanic’s, carrier’s,
worker’s, landlord’s and repairman’s Liens and other similar Liens arising in
the ordinary course of business which relate to obligations which are not
overdue for a period of more than 30 days or which are being contested in good
faith, by appropriate proceedings and for which reserves required by GAAP have
been established;

(iii) pledges or deposits in the ordinary course of business to secure
obligations (including to secure letters of credit posted in connection
therewith) under worker’s compensation or unemployment laws or similar
legislation or to secure the performance of leases or contracts (including
insurance contracts issued by insurance companies which are Subsidiaries of the
Company) entered into in the ordinary course of business or of public or
statutory obligations, bids, or appeal bonds;

(iv) zoning restrictions, easements, licenses, landlord’s Liens or restrictions
on the use of property which do not materially impair the use of such property
in the operation of the business of the Company or any of its Subsidiaries;

(v) Liens upon assets subject to a Capital Lease and securing payment of the
obligations arising under such Capital Lease;

(vi) Liens of the Company and its Subsidiaries not described in the foregoing
clauses (i) through (v) existing on the Effective Date and listed on Schedule
VIII and any extensions, renewals or replacements of such Liens for the same or
lesser amount, provided, that, no such extension, renewal or replacement shall
extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced;

 

12



--------------------------------------------------------------------------------

(vii) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(f); and

(viii) Liens arising out of or pursuant to this Agreement and the Other LC
Facilities.

“Person” means an individual, partnership, limited liability company,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained by the Company, any Subsidiary of the Company or any ERISA Affiliate
for its employees and subject to Title IV of ERISA.

“Requirements of Law” means, with respect to any Person, all laws,
constitutions, statutes, treaties, ordinances, rules and regulations, all
orders, writs, decrees, injunctions, judgments, determinations and awards of an
arbitrator, a court or any other Governmental Authority, and all Governmental
Authorizations, binding upon or applicable to such Person or to any of its
properties, assets or businesses.

“Responsible Officer” means, with respect to any certificate, report or notice
to be delivered or given hereunder, unless the context otherwise requires, the
president, chief executive officer, chief financial officer or treasurer of the
Company or other executive officer of the Company who in the normal performance
of his or her operational duties would have knowledge of the subject matter
relating to such certificate, report or notice.

“Revolving Credit Agreement” means that certain Revolving Credit Agreement dated
as of August 30, 2004 between the Company, certain of its Subsidiaries and the
banks and financial institutions listed therein, as such agreement may be
replaced, amended, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
trust or other Person of which more than 50% of the outstanding capital stock
(or similar property right in the case of partnerships and trusts and other
Persons) having ordinary voting power to elect a majority of the board of
directors of such corporation (or similar governing body or Person with respect
to partnerships and trusts and other Persons) (irrespective of whether or not at
the time capital stock of any other class or classes of such corporation shall
or might have voting power upon the occurrence of any contingency) is at the
time directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person.

“Subsidiary LC Obligations” has the meaning specified in Section 2.12(b) hereof.

 

13



--------------------------------------------------------------------------------

“Tangible Net Worth” means the consolidated shareholder’s equity of the Company
and its Subsidiaries, determined in accordance with GAAP less goodwill and other
intangibles (other than patents, trademarks, licenses, copyrights and other
intellectual property and prepaid assets).

“Taxes” has the meaning specified in Section 3.02(a) hereof.

“Termination Date” means the third anniversary of the date of this Agreement, or
the earlier date of termination of the obligation of the LC Issuer to issue
Letters of Credit pursuant to Section 7.01 hereof.

“364-Day Agreement” has the meaning set forth in the Preliminary Statements
hereto.

“Total Assets” means, as of any date of determination, the consolidated assets
of the Company and its Subsidiaries at the end of the Fiscal Quarter immediately
preceding such date, determined in accordance with GAAP.

“Trade Letter of Credit” means a direct-pay trade or documentary letter of
credit issued for the benefit of a vendor in connection with the purchase of
goods by the Company or any of its Subsidiaries in the ordinary course of
business.

“UCP” has the meaning specified in Section 2.08 hereof.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

SECTION 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP applied in a consistent manner
with that applied in the preparation of the financial statements referred to in
Section 5.01 (e) hereof.

ARTICLE II

AMOUNTS AND TERMS OF LETTERS OF CREDIT

SECTION 2.01 Letters of Credit. The LC Issuer agrees, on the terms and
conditions hereinafter set forth, to Issue for the account of the Company or any
LC Subsidiary, one or more Letters of Credit from time to time during the period
from the date of this Agreement until the day that is five Business Days prior
to the Termination Date in an aggregate undrawn amount not to exceed at any time
the Facility Amount in effect at such time (inclusive of the Dollar equivalent
of Letters of Credit Issued in Euro, or in any other Alternative Currency if the
LC Issuer agrees to issue Letters of Credit in such other Alternative Currency),
each such Letter of Credit upon its Issuance to expire on or before the date
which occurs one year from the

 

14



--------------------------------------------------------------------------------

date of its initial Issuance; provided, however, that the LC Issuer shall not be
obligated to, and shall not, Issue any Letter of Credit if:

(a) after giving effect to the Issuance of such Letter of Credit, the then
outstanding aggregate amount of all Letter of Credit Liability shall exceed the
Facility Amount then in effect;

(b) the LC Issuer shall have notified the Company that no further Letters of
Credit are to be Issued by the LC Issuer due to failure to meet any of the
applicable conditions set forth in Article IV, and such notice has not been
withdrawn; or

(c) such Letter of Credit is requested to be Issued for the account of any LC
Subsidiary that is not a Material Subsidiary but is the subject of any of the
circumstances described in Section 7.01(e) hereof.

Within the limits of the obligations of the LC Issuer set forth above and in
Section 2.02 hereof, the Company and each LC Subsidiary may request the LC
Issuer to Issue one or more Letters of Credit, reimburse the LC Issuer for
payments made thereunder pursuant to Section 2.04(a) hereof and request the LC
Issuer to Issue one or more additional Letters of Credit under this
Section 2.01.

SECTION 2.02 Limitation on Obligation to Issue Letters of Credit Denominated in
Alternative Currencies. The LC Issuer agrees to Issue from time to time Letters
of Credit denominated in Euro and in its sole discretion upon request agrees to
Issue from time to time Letters of Credit denominated in other Alternative
Currencies, provided, that the LC Issuer shall not be obligated to Issue any
Letter of Credit denominated in Euro if, after giving effect to the Issuance of
any such Letter of Credit denominated in Euro, the then outstanding aggregate
amount of all Letter of Credit Liability with respect to all Letters of Credit
denominated in Euro equals or exceeds (on a Dollar equivalent basis)
$50,000,000.

SECTION 2.03 Issuing the Letters of Credit. Each Letter of Credit shall be
Issued on a Business Day on reasonable prior notice by hand delivery, telecopier
or transmitted by electronic communication (if arrangements for doing so have
been approved by the LC Issuer) from the Company or any LC Subsidiary, as the
case may be, to the LC Issuer as provided in the application and agreement
governing such Letter of Credit specifying the date, amount, currency, expiry
and beneficiary thereof, accompanied by such documents as the LC Issuer may
specify to the Company or LC Subsidiary, as the case may be, in form and
substance satisfactory to the LC Issuer. On the date specified by the Company or
LC Subsidiary, as the case may be, in such notice and upon fulfillment of the
applicable conditions set forth in Section 2.01 hereof, the LC Issuer will Issue
such Letter of Credit.

SECTION 2.04 Reimbursement Obligations. The Company or the appropriate LC
Subsidiary, as the case may be, shall:

(a) pay to the LC Issuer an amount equal to, and in reimbursement for, each
amount which the LC Issuer pays under any Letter of Credit not later than the
date which occurs one Business Day after notice from the LC Issuer to the
Company of the payment of such amount by the LC Issuer under such Letter of
Credit; and

 

15



--------------------------------------------------------------------------------

(b) pay to the LC Issuer interest on each amount which the LC Issuer pays under
any Letter of Credit from the date on which the LC Issuer pays such amount until
such amount is reimbursed in full to the LC Issuer pursuant to subclause
(i) above, payable on demand, at a fluctuating rate per annum equal to 2% per
annum above the Base Rate in effect from time to time.

SECTION 2.05 Letter of Credit Facility Fees. The Company hereby agrees to pay to
the LC Issuer a letter of credit facility fee, accruing from the date hereof
until the Termination Date, at a rate per annum equal to the Applicable Margin
in effect from time to time (i) on the Facility Amount in effect from time to
time from and after such date (regardless of the actual or deemed usage
thereof), payable quarterly in arrears on the last day of each January, April,
July and October and on the Termination Date and (ii) on the aggregate amount of
Letter of Credit Liability under all Letters of Credit that are outstanding
beyond the Termination Date payable in arrears on the last day of each January,
April, July and October after the Termination Date and on the first day after
the Termination Date on which no Letters of Credit are outstanding.

SECTION 2.06 Indemnification; Nature of the LC Issuer’s Duties. (a) The Company
agrees to indemnify and save harmless the LC Issuer from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees) which the LC Issuer may incur or be
subject to as a consequence, direct or indirect, of (i) the Issuance of any
Letter of Credit or (ii) any action or proceeding relating to a court order,
injunction, or other process or decree restraining or seeking to restrain the LC
Issuer from paying any amount under any Letter of Credit; provided, that, the LC
Issuer shall not be indemnified for any of the foregoing caused by its gross
negligence or willful misconduct.

(b) The obligations of the Company and each LC Subsidiary hereunder with respect
to Letters of Credit shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms hereof under all circumstances, including,
without limitation, any of the following circumstances:

(a) any lack of validity or enforceability of any Letter of Credit or this
Agreement or any agreement or instrument relating thereto;

(b) the existence of any claim, setoff, defense or other right which the Company
or any LC Subsidiary may have at any time against the beneficiary, or any
transferee, of any Letter of Credit, the LC Issuer, or any other Person;

(c) any draft, certificate, or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(d) any lack of validity, effectiveness, or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part;

 

16



--------------------------------------------------------------------------------

(e) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit or of the proceeds
thereof;

(f) any exchange, release or non-perfection of any collateral, or any release or
non-perfection of any collateral, or any release or amendment or waiver of or
consent to departure from any guarantee, for all or any of the obligations of
the Company or an LC Subsidiary in respect of the Letters of Credit;

(g) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the obligations of the Company or any LC Subsidiary in respect
of the Letters of Credit or any other amendment or waiver of or any consent to
departure from all or any of this Agreement;

(h) any failure of the beneficiary of a Letter of Credit to strictly comply with
the conditions required in order to draw upon any Letter of Credit;

(i) any misapplication by the beneficiary of any Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or

(j) any other circumstance or happening whatsoever, whether or not similar to
the foregoing;

provided, that, notwithstanding the foregoing, the LC Issuer shall not be
relieved of any liability it may otherwise have as a result of its gross
negligence or willful misconduct.

SECTION 2.07 Increased Costs. (a) Change in Law. If, at any time after the date
of this Agreement, any change in any law or regulation or in the interpretation
thereof by any court or administrative or governmental authority charged with
the administration thereof shall either (i) impose, modify or deem applicable
any reserve, special deposit or similar requirement against letters of credit or
guarantees issued by, or assets held by or deposits in or for the account of,
the LC Issuer or (ii) impose on the LC Issuer any other condition regarding this
Agreement or the Letters of Credit or any collateral thereon, and the result of
any event referred to in clause (i) or (ii) above shall be to increase the cost
(other than an increase in taxes, which increase is dealt with exclusively in
Article III) to the LC Issuer of issuing, maintaining or funding the Letters of
Credit, then, upon demand by the LC Issuer, the Company shall pay to the LC
Issuer, from time to time as specified by the LC Issuer, additional amounts
sufficient to compensate the LC Issuer for such increased cost; provided, that,
the Company shall have no obligation to reimburse the LC Issuer for increased
costs incurred more than 60 days prior to the date of such demand. A certificate
as to the amount of such increased cost setting forth the basis for the
calculation of such increased costs, submitted by the LC Issuer to the Company,
shall be conclusive and binding for all purposes, absent manifest error.

(b) Capital. If, at any time after the date of this Agreement, the LC Issuer
determines that compliance with any law or regulation or any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by the LC Issuer or any corporation controlling the
LC Issuer and that the amount of such

 

17



--------------------------------------------------------------------------------

capital is increased by or based upon the existence of the LC Issuer’s
commitment hereunder and other commitments of this type or the issuance of the
Letters of Credit (or similar contingent obligations), then, upon written demand
by the LC Issuer, the Company shall pay to the LC Issuer, from time to time as
specified by the LC Issuer, additional amounts sufficient to compensate the LC
Issuer or such corporation in the light of such circumstances, to the extent
that the LC Issuer reasonably determines such increase in capital to be
allocable to the existence of the LC Issuer’s commitment hereunder; provided,
that, the Company shall have no obligation to pay such compensatory amounts that
relate to an actual increase in the capital of the LC Issuer undertaken by the
LC Issuer more than 60 days prior to the date of such demand. A certificate as
to such amounts setting forth the basis for the calculation of such amount
submitted to the Company by the LC Issuer shall be conclusive and binding for
all purposes, absent manifest error.

(c) Without prejudice to the survival of any other agreement of the Company
hereunder, the agreements and obligations of the Company contained in this
Section 2.07 shall survive the payment in full (after the Termination Date) of
all Obligations.

(d) Without affecting its rights under Sections 2.07(a) or 2.07(b) hereof or any
other provision of this Agreement, the LC Issuer agrees that if there is any
increase in any cost to or reduction in any amount receivable by the LC Issuer
with respect to which the Company would be obligated to compensate the LC Issuer
pursuant to Sections 2.07(a) or 2.07(b) hereof, the LC Issuer shall use
reasonable efforts to select an alternative Applicable Issuing Office, which
would not result in any such increase in any cost to or reduction in any amount
receivable by the LC Issuer; provided, however, that the LC Issuer shall not be
obligated to select an alternative Applicable Issuing Office if the LC Issuer
determines that (i) as a result of such selection the LC Issuer would be in
violation of any applicable law, regulation, treaty, or guideline, or would
incur additional costs or expenses or (ii) such selection would be inadvisable
for regulatory reasons or inconsistent with the interests of the LC Issuer.

SECTION 2.08 Uniform Customs and Practice. The Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce (“UCP”) shall in all respects be deemed a part of this Article II as if
incorporated herein and shall apply to the Letters of Credit.

SECTION 2.09 Reductions in Facility Amount. The Company shall have the right,
upon at least three Business Days’ notice to the LC Issuer, to reduce in whole
or in part the Facility Amount, provided, that, each partial reduction shall be
in the aggregate amount of $10,000,000 or an integral multiple of $5,000,000 in
excess thereof and no such reduction shall reduce the Facility Amount below the
then outstanding aggregate amount of all Letter of Credit Liability.

SECTION 2.10 Existing Letters of Credit/Deemed Letters of Credit. (a) Existing
Letters of Credit. There currently are outstanding certain Trade Letters of
Credit issued by the LC Issuer under the Existing Letter of Credit Agreement the
outstanding balance of each of which is set forth on Schedule II hereto (as such
Schedule may be modified between the date

 

18



--------------------------------------------------------------------------------

hereof and the fifth Business Day after the Effective Date) (collectively, the
“Existing Letters of Credit”). From and after the date hereof and upon
fulfillment of the conditions to initial Issuance specified in Section 4.01
hereof, each such Existing Letter of Credit shall be deemed and treated for all
purposes hereof (including, without limitation, the calculation of fees payable
under Section 2.05 hereof, and calculating the usage of the Facility Amount
under Section 2.01 hereof) as a “Letter of Credit” hereunder, any participation
interest existing prior to the date hereof of the LC Issuer in such Existing
Letters of Credit shall, without further action on its part, be deemed
extinguished in full and the LC Issuer, without further act on its part, shall
be deemed to have Issued each such Existing Letter of Credit as provided in
Section 2.01 hereof.

(b) Deemed Letters of Credit. The Company may, not less than 30 days prior to
the date upon which the commitments under the 364-Day Agreement will terminate
(the “364-Day Termination Date”) deliver a notice to the LC Issuer (the “Notice
of Election”), notifying the LC Issuer that the Company is electing to treat
certain letters of credit issued under the 364-Day Agreement as issued under
this Agreement. On the 364-Day Termination Date, and upon fulfillment of the
conditions to Issuance set forth in Section 4.02 hereof, any letter of credit
issued pursuant to the terms of the 364-Day Agreement and identified by the
Company not less than five days prior to the 364-Day Termination Date in a
written notice to the LC Issuer as being the subject of this Section 2.10(b)
shall be deemed and treated for all purposes hereof (including, without
limitation, calculating the usage of the Facility Amount under Section 2.01
hereof) as a “Letter of Credit” hereunder and the LC Issuer, without further act
on its part, shall be deemed to have Issued each such letter of credit as
provided in Section 2.01 hereof; provided, however, that the LC Issuer shall not
be obligated to, and shall not, treat any such letter of credit as having been
Issued hereunder if, after giving effect to the deemed Issuance of such Letter
of Credit, the then outstanding aggregate amount of all Letter of Credit
Liability shall exceed the Facility Amount then in effect.

SECTION 2.11 Currency Provisions.

(a) Equivalents. For purposes of the provisions of Article II, (i) the
equivalent in Dollars of any Alternative Currency shall be determined by using
the mean of the bid and offer quoted spot rates at which the LC Issuer’s
principal office in New York, New York offers to exchange Dollars for such
Alternative Currency in New York, New York at 11:00 A.M. (New York City time) on
the Business Day on which such equivalent is to be determined and (ii) the
equivalent in any Alternative Currency of Dollars shall be determined by using
the mean of the bid and offer quoted spot rates at which the LC Issuer’s
principal office in New York, New York offers to exchange such Alternative
Currency for Dollars in New York, New York at 11:00 A.M. (New York City time) on
the Business Day on which such equivalent is to be determined.

(b) Commitment. For purposes of determining the unused portion of the Facility
Amount of the LC Issuer specified in Section 2.01 hereof, the equivalent in
Dollars of each Letter of Credit issued by the LC Issuer in an Alternative
Currency as determined on the date of the Issuance of such Letter of Credit
shall be the amount of the

 

19



--------------------------------------------------------------------------------

Facility Amount of the LC Issuer used in connection with the Issuance of such
Letter of Credit. Further adjustments shall be made with respect to the unused
portion of the Facility Amount of the LC Issuer to Issue Letters of Credit based
upon fluctuations thereafter in the value of the Alternative Currency of such
Letter of Credit as provided in subsection (c) below.

(c) Mark to Market. If, on any day, the equivalent in Dollars of the aggregate
face amount of all Letters of Credit then outstanding exceeds the Facility
Amount then in effect, the Company shall, upon demand by the LC Issuer,
immediately deposit with the LC Issuer, in Dollars, (i) the Dollar amount of
such excess plus (ii) a Dollar amount equal to the lesser of (A) $1,000,000 and
(B) 5% of the Dollar equivalent of all then existing Letter of Credit Liability
relating to Letters of Credit denominated in Alternative Currencies, which
amount shall be held by the LC Issuer as collateral for the Company’s and LC
Subsidiaries’ obligations with respect to outstanding Letters of Credit.

SECTION 2.12 Company Guaranty.

(a) Generally. The LC Issuer may, from time to time, Issue Letters of Credit for
the account of each LC Subsidiary provided, that, the reimbursement and other
obligations of each such LC Subsidiary are and remain unconditionally guaranteed
by the Company pursuant to this Section 2.12.

(b) Guaranty. The Company hereby unconditionally and irrevocably guarantees the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of the LC Subsidiaries now or hereafter existing
under this Agreement with respect to Letters of Credit issued for the account of
any of the LC Subsidiaries, including any extensions, modifications,
substitutions, amendments and renewals thereof, whether for reimbursement
obligations, interest, fees, expenses or otherwise (such obligations being the
“Subsidiary LC Obligations”), and agrees to pay any and all expenses (including
reasonable counsel fees and expenses in accordance with Section 8.04 hereof)
incurred by the LC Issuer in enforcing any rights hereunder with respect to the
Subsidiary LC Obligations. Without limiting the generality of the foregoing, the
Company’s liability shall extend to all amounts which constitute part of the
Subsidiary LC Obligations and would be owed by any LC Subsidiary to the LC
Issuer hereunder, or under the Letters of Credit issued for the account of an LC
Subsidiary, but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such LC Subsidiary.

(c) Guaranty Absolute. The Company guarantees that the Subsidiary LC Obligations
will be paid strictly in accordance with the terms hereof regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the LC Issuer with respect thereto. The
obligations of the Company hereunder are independent of the Subsidiary LC
Obligations and a separate action or actions may be brought and prosecuted
against the Company to enforce the guaranty contained in this Section 2.12,
irrespective of whether any action is brought against any LC Subsidiary or
whether any LC Subsidiary is joined in any such action or

 

20



--------------------------------------------------------------------------------

actions. The liability of the Company under the guaranty contained in this
Section 2.12 shall be absolute and unconditional irrespective of:

(a) any lack of validity or enforceability of any of the Subsidiary LC
Obligations or any agreement or instrument relating thereto against any LC
Subsidiary or any other Person;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Subsidiary LC Obligations, or any other amendment or
waiver of or any consent to departure herefrom with respect to Letters of Credit
issued for the account of an LC Subsidiary including, without limitation, any
increase in the Subsidiary LC Obligations resulting from the Issuance of Letters
of Credit beyond the aggregate limitation specified in Section 2.01 hereof to
any and all LC Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Subsidiary LC Obligations;

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Subsidiary LC Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Subsidiary LC Obligations or any other
assets of an LC Subsidiary;

(e) any change, restructuring or termination of the corporate structure or
existence of an LC Subsidiary or any LC Subsidiary’s lack of corporate power or
authority; or

(f) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a third party guarantor.

The guaranty provided in this Section 2.12 shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Subsidiary LC Obligations is rescinded or must otherwise be returned by the LC
Issuer upon the insolvency, bankruptcy or reorganization of an LC Subsidiary or
otherwise, all as though such payment had not been made.

(d) Waivers. The Company hereby waives, to the extent permitted by applicable
law:

(a) any requirement that the LC Issuer secure or insure any security interest or
lien or any property subject thereto or exhaust any right or take any action
against any LC Subsidiary or any other Person or any collateral;

(b) any defense arising by reason of any claim or defense based upon an election
of remedies by the LC Issuer (including, without limitation, an election to
nonjudicially foreclose on any real or personal property collateral) which in
any manner impairs, reduces, releases or otherwise adversely affects its

 

21



--------------------------------------------------------------------------------

subrogation, reimbursement or contribution rights or other rights to proceed
against any LC Subsidiary or any other Person or any collateral;

(c) any defense arising by reason of the failure of any LC Subsidiary to
properly execute any letter of credit application and agreement or otherwise
comply with applicable legal formalities;

(d) any defense or benefits that may be derived from California Civil Code §§
2808, 2809, 2810, 2819, 2845 or 2850, or California Code of Civil Procedure §§
580a, 580d or 726, or comparable provisions of the laws of any other
jurisdiction and all other suretyship defenses it would otherwise have under the
laws of California or any other jurisdiction;

(e) any duty on the part of the LC Issuer to disclose to the Company any matter,
fact or thing relating to the business, operation or condition of any LC
Subsidiary and its respective assets now known or hereafter known by the LC
Issuer;

(f) all benefits of any statute of limitations affecting the Company’s liability
under or the enforcement of the guaranty provided in this Section 2.12 or any of
the Subsidiary LC Obligations or any collateral;

(g) all setoffs and counterclaims;

(h) promptness, diligence, presentment, demand for performance and protest;

(i) notice of nonperformance, default, acceleration, protest or dishonor;

(j) except for any notice otherwise required by applicable laws that may not be
effectively waived by the Company, notice of sale or other disposition of any
collateral; and

(k) notice of acceptance of the guaranty provided in this Section 2.12 and of
the existence, creation or incurring of new or additional Subsidiary LC
Obligations.

SECTION 2.13 Dollar Payment Obligation. Notwithstanding any other term or
provision hereof to the contrary, if the Company or any LC Subsidiary fails to
reimburse the LC Issuer for any payment made by the LC Issuer under a Letter of
Credit denominated in an Alternative Currency by the close of business on the
Business Day when due at the Payment Office specified for such reimbursement
payment in such Alternative Currency, then the payment made by the LC Issuer in
such Alternative Currency shall be converted into Dollars (the “Dollar Payment
Amount”) by the LC Issuer as provided for herein, and each of the Company and
each LC Subsidiary for whose account such Letter of Credit was Issued agrees
that it shall be unconditionally obligated to, and shall immediately, reimburse
the LC Issuer the Dollar Payment Amount at the LC Issuer’s then Payment Office
for Dollars.

 

22



--------------------------------------------------------------------------------

SECTION 2.14 Applications; Survival of Provisions. This Agreement shall control
over any provision of any application and agreement for Letters of Credit to the
contrary, but additive or supplemental provisions of any such application and
agreement shall apply to each Letter of Credit Issued pursuant to such
application and agreement. The provisions in this Article shall survive the
Termination Date in respect of all Letters of Credit outstanding thereafter.

SECTION 2.15 Letters of Credit Outstanding on Termination Date. On the
Termination Date, the Company or the LC Subsidiaries, as the case may be, in
respect of all Letters of Credit then issued and outstanding shall either:

(a) Deposit into the LC Collateral Account held by the LC Issuer cash (in
Dollars) in an amount equal to the undrawn amount of such Letters of Credit on
such date as security for the reimbursement of drawings thereunder which shall
be used to reimburse the LC Issuer promptly upon a drawing under any such Letter
of Credit, with the respective portion thereof to be returned to the Company
when the respective Letter of Credit expires or is returned to the LC Issuer,
and in connection therewith the Company shall execute all documents reasonably
required by the LC Issuer; or

(b) Elect that such Letters of Credit be deemed issued pursuant to the terms of
the Revolving Credit Agreement or any other agreement under which letters of
credit may be issued and the LC Issuer is an issuing bank (in each case to the
extent permitted by the terms of such agreement), following which election such
Letters of Credit shall be deemed terminated according to the provisions of this
Agreement and issued pursuant to the terms of the Revolving Credit Agreement or
such other letter of credit agreement, as the case may be; provided, that in
each case sufficient availability exists at such time under the terms of the
Revolving Credit Agreement or such other letter of credit agreement, as the case
may be, to permit the relevant Letters of Credit to be deemed issued thereunder.

SECTION 2.16 LC Subsidiaries. Any Subsidiary of the Company not an LC Subsidiary
on the date hereof may become an “LC Subsidiary” hereunder by delivering to the
LC Issuer appropriate authorizations in respect of it entering into this
Agreement, a letter of credit agreement supplement in substantially the form of
Exhibit D hereto (each a “Letter of Credit Agreement Supplement”), wherein such
Subsidiary agrees to be bound by all terms and provisions of this Agreement
relating to Letters of Credit to be issued for the account of such Subsidiary
and delivers a written consent of the Company assenting to the inclusion of such
Subsidiary as an “LC Subsidiary” hereunder, provided, that, no Subsidiary shall
become an “LC Subsidiary” until the LC Issuer shall have notified the Company in
writing that such Letter of Credit Agreement Supplement and consent are in form
and substance satisfactory to the LC Issuer.

 

23



--------------------------------------------------------------------------------

ARTICLE III

PAYMENTS, TAXES, ETC.

SECTION 3.01 Payments and Computations. (a) Except as otherwise provided in
Section 3.02 hereof, the Company and each LC Subsidiary, as the case may be,
shall make each payment with respect to the Letters of Credit and the LC Issuer
free and clear of all claims, charges, offsets or deductions whatsoever not
later than (i) if such payment relates to letter of credit facility fees or
amounts (other than reimbursements for payments in an Alternative Currency made
under Letters of Credit) or if such payment relates to a Letter of Credit
denominated in Dollars, 1:00 P.M. (New York City time) on the day when due in
Dollars to the LC Issuer at its address referred to in Section 8.02 hereof in
same day funds and (ii) if such payment relates to reimbursement of a Letter of
Credit denominated in an Alternative Currency, (A) in such Alternative Currency,
at the LC Issuer’s Payment Office therefor so long as such payment is made by
the close of business on the Business Day when due and (B) thereafter in Dollars
(at the then Dollar equivalent of the amount due on such preceding Business
Day), by 1:00 P.M. (New York City time) to the LC Issuer at its address referred
to in Section 8.02 hereof in same day funds as provided in Section 2.13 above.

(b) The Company and each LC Subsidiary hereby authorize the LC Issuer, if and to
the extent payment owed to the LC Issuer is not paid when due hereunder to
charge from time to time against any or all of the Company’s or such LC
Subsidiary’s accounts with the LC Issuer any amount so due (it being understood
and agreed that, notwithstanding anything in this Agreement or any of the other
LC Facility Documents to the contrary, accounts, deposits, sums, securities or
other property of any Foreign Subsidiary or of any Subsidiary of a Foreign
Subsidiary (including any Foreign Subsidiary or any Subsidiary of a Foreign
Subsidiary that is an LC Subsidiary) will not serve at any time, directly or
indirectly, to collateralize or otherwise offset the Obligations of the Company
or any Domestic Subsidiary, and, in addition, unless otherwise agreed to by the
Company, the accounts, deposits, sums, securities or other property of a Foreign
Subsidiary or Subsidiary of a Foreign Subsidiary will only serve to
collateralize or offset the Obligations of another Foreign Subsidiary or
Subsidiary of a Foreign Subsidiary that is an LC Subsidiary if such former
Foreign Subsidiary or Subsidiary of a Foreign Subsidiary is owned by such latter
Foreign Subsidiary or Subsidiary of a Foreign Subsidiary that is an LC
Subsidiary).

(c) All computations of interest based on the Base Rate and of letter of credit
facility fees shall be made by the LC Issuer on the basis of a year of 365 or
366 days, as the case may be, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or letter of credit facility fees are payable. Each
determination by the LC Issuer of an interest rate hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or letter of credit facility fee, as the case may be.

SECTION 3.02 Taxes. (a) Any and all payments by the Company and each LC
Subsidiary hereunder shall be made free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities

 

24



--------------------------------------------------------------------------------

with respect thereto, excluding taxes imposed on the overall net income of the
LC Issuer, and franchise taxes imposed on the LC Issuer, by the jurisdiction
under the laws of which the LC Issuer is organized or any political subdivision
thereof and taxes imposed on the overall net income of the LC Issuer, and
franchise taxes imposed on the LC Issuer, by the jurisdiction of the LC Issuer’s
Applicable Issuing Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If the Company or any LC
Subsidiary shall be required by applicable Requirements of Law to deduct any
Taxes from or in respect of any sum payable under any LC Facility Document to
the LC Issuer, (i) the sum payable shall be increased as may be necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.02) the LC Issuer receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Company or such LC Subsidiary shall make such deductions, (iii) the
Company or respective LC Subsidiary shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Requirements of Law and (iv) as soon as practicable after the date of any
payment of Taxes, the Company or respective LC Subsidiary shall furnish to the
LC Issuer, at its address referred to on the signature page hereto, the original
or a certified copy of a receipt evidencing payment thereof, to the extent such
a receipt is issued therefore, or other evidence of payment thereof that is
reasonably satisfactory to the LC Issuer.

(b) In addition, the Company agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, performance under or otherwise with respect to,
this Agreement or the Letters of Credit (hereinafter referred to as “Other
Taxes”).

(c) The Company or the respective LC Subsidiary will indemnify the LC Issuer for
the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes of any kind imposed or asserted by any jurisdiction on amounts payable
under this Section 3.02) imposed on or paid by the LC Issuer and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. A reimbursement shall be made within 30 days from the date
the LC Issuer makes written demand therefor. The LC Issuer shall give prompt
(within 10 Business Days) notice to the Company of the payment by the LC Issuer
of such amounts payable by the Company under the indemnity set forth in this
subsection (c), and of the assertion by any governmental or taxing authority
that such amounts are due and payable, but the failure to give such notice shall
not affect the Company’s or any LC Subsidiary’s obligations hereunder to
reimburse the LC Issuer for such Taxes or Other Taxes or Taxes imposed or
asserted on amounts payable under this Section 3.02, except that neither the
Company nor any LC Subsidiary shall be liable for penalties or interest accrued
or incurred from the commencement of such 10 Business Day period until 10
Business Days after it receives the notice contemplated above, after which time
it shall be liable for interest and penalties accrued or incurred prior to such
10 Business Day period and accrued or incurred beginning 10 Business Days after
such receipt. Neither the Company nor any LC Subsidiary shall be liable for any
penalties, interest, expense or other liability with respect to such Taxes or
Other Taxes after it has reimbursed the amount thereof to the LC Issuer.

 

25



--------------------------------------------------------------------------------

(d) If the LC Issuer is organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement and from time to time thereafter if requested in writing by the
Company (but only so long as the LC Issuer remains lawfully able to do so), it
shall provide the Company with Internal Revenue Service form W-8BEN or W-8ECI,
as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying that the LC Issuer is entitled to benefits under an income
tax treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest payable by the Company or certifying
that the interest is effectively connected with the conduct of a trade or
business in the United States. Similarly, with respect to each LC Subsidiary
organized under the laws of a jurisdiction outside the United States, the LC
Issuer, on or prior to the date of its execution and delivery of this Agreement
and from time to time thereafter if requested in writing by the Company or such
LC Subsidiary (but only so long as the LC Issuer remains lawfully able to do
so), shall provide the Company or such LC Subsidiary with appropriate
documentation certifying applicable exemptions from withholding tax imposed by
any jurisdiction on payments of interest payable by such LC Subsidiary. If the
forms provided by the LC Issuer at the time the LC Issuer first becomes a party
to this Agreement indicate a withholding tax (including, without limitation,
United States interest withholding) tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from “Taxes” unless and until the LC
Issuer provides the appropriate forms certifying that a lesser rate applies,
whereupon withholding tax at such lesser rate only shall be considered excluded
from Taxes for periods governed by such forms; provided however, that, if at the
date of any assignment pursuant to Section 8.07 hereof, the LC Issuer assignor
was entitled to payments under subsection (a) of this Section 3.02 in respect of
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includible in Taxes)
withholding tax, if any, applicable with respect to the assignee on such date.

(e) For any period with respect to which the LC Issuer has failed to provide the
Company or any LC Subsidiary with the appropriate form described in
Section 3.02(d) hereof (other than if such failure is due to a change in law
occurring subsequent to the date on which a form originally was required to be
provided, or if such form otherwise is not required under the first two
sentences of subsection (d) above), the LC Issuer shall not be entitled to
indemnification, and for purposes of clarification, neither the Company nor any
LC Subsidiary shall be required to increase any amounts payable to the LC Issuer
under Sections 3.02(a) or 3.02(c) hereof with respect to Taxes or Other Taxes
imposed by any jurisdiction (including, without limitation, the United States);
provided, however, that should the LC Issuer become subject to Taxes or Other
Taxes because of its failure to deliver a form required hereunder, the Company
shall take such steps as the LC Issuer shall reasonably request to assist the LC
Issuer to recover such Taxes or Other Taxes.

(f) Without affecting its rights under this Section 3.02 or any provision of
this Agreement, the LC Issuer agrees that if any Taxes or Other Taxes are
imposed and required by law to be paid or to be withheld from any amount payable
to the LC Issuer or its Applicable Issuing Office with respect to which the
Company or any LC Subsidiary

 

26



--------------------------------------------------------------------------------

would be obligated pursuant to this Section 3.02 to increase any amounts payable
to the LC Issuer or to pay any such Taxes or Other Taxes, the LC Issuer shall
use reasonable efforts to select an alternative Applicable Issuing Office which
would not result in the imposition of such Taxes or Other Taxes; provided,
however, that no LC Issuer shall be obligated to select an alternative
Applicable Issuing Office if the LC Issuer determines that as a result of such
selection the LC Issuer would be in violation of an applicable law, regulation,
or treaty, or would incur unreasonable additional costs or expenses.

(g) In the event that an additional payment is made under this Section 3.02 for
the account of the LC Issuer and the LC Issuer, in its sole discretion,
determines that it has finally and irrevocably received or been granted a credit
against or release or remission for, or repayment of, any tax paid or payable by
it in respect of or calculated with reference to the deduction or withholding
giving rise to such payment, the LC Issuer shall, to the extent that it
determines that it can do so without prejudice to the retention of the amount of
such credit, relief, remission or repayment, pay to the Company or LC
Subsidiary, as the case may be, such amount as the LC Issuer shall, in its sole
discretion, have determined to be attributable to such deduction or withholding
and which will leave the LC Issuer (after such payment) in no worse position
than it would have been in if the Company or LC Subsidiary had not been required
to make such deduction or withholding. Nothing herein contained shall interfere
with the right of the LC Issuer to arrange its tax affairs in whatever manner it
thinks fit nor oblige the LC Issuer to claim any tax credit or to disclose any
information relating to its tax affairs or any computations in respect thereof
or require the LC Issuer to do anything that would prejudice its ability to
benefit from any other credits, reliefs, remissions or repayments to which it
may be entitled.

(h) The LC Issuer agrees with the Company that it will take all reasonable
actions by all usual means (i) to secure and maintain the benefit of all
benefits available to it under the provisions of any applicable double tax
treaty concluded by the United States of America to which it may be entitled by
reason of the location of the LC Issuer’s Applicable Issuing Office or place of
incorporation or its status as an enterprise of any jurisdiction having any such
applicable double tax treaty, if such benefit would reduce the amount payable by
the Company or any LC Subsidiary in accordance with this Section 3.02 and
(ii) otherwise to cooperate with the Company to minimize the amount payable by
the Company or any LC Subsidiary pursuant to this Section 3.02; provided,
however, that the LC Issuer shall not be obliged to disclose to the Company or
any LC Subsidiary any information regarding its tax affairs or tax computations
nor to reorder its tax affairs or tax planning pursuant hereto.

(i) Without prejudice to the survival of any other agreement of the Company or
any LC Subsidiary hereunder, the agreements and obligations of the Company and
the LC Subsidiaries contained in this Section 3.02 shall survive the payment in
full of the Obligations.

 

27



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS OF ISSUANCE

SECTION 4.01 Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall become effective on and as of the first date (the “Effective
Date”) on which the following conditions precedent have been satisfied:

(a) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the LC
Issuer) and shall remain in effect, and no law or regulation shall be applicable
in the reasonable judgment of the LC Issuer that restrains, prevents or imposes
materially adverse conditions upon the transactions contemplated hereby.

(b) The LC Issuer shall have received the following in form and substance
satisfactory to the LC Issuer:

(a) Certified copies of the resolutions of the board of directors (or persons
performing similar functions) of the Company approving the Agreement and each of
the LC Facility Documents to which it is or is to be a party, and of all
documents evidencing other necessary Governmental Authorizations, or other
necessary consents, approvals, authorizations, notices, filings or actions, with
respect to this Agreement and any of the LC Facility Documents to which it is or
is to be a party.

(b) A copy of a certificate of the Secretary of State (or equivalent
Governmental Authority) of the jurisdiction of organization of each domestic
Account Party listing the certificate or articles of incorporation (or similar
Constitutive Document) of each such Account Party and each amendment thereto on
file in the office of such Secretary of State (or such governmental authority)
and certifying (A) that such amendments are the only amendments to such Person’s
certificate or articles of incorporation (or similar constitutive document) on
file in its office, (B) if customarily available in such jurisdiction, that such
Person has paid all franchise taxes (or the equivalent thereof) to the date of
such certificate and (C) that such Person is duly organized and is in good
standing under the laws of the jurisdiction of its organization.

(c) A certificate of the Secretary or an Assistant Secretary of each domestic
Account Party certifying the names and true signatures of the officers of such
Account Party authorized to sign each LC Facility Document to which it is a
party and the other documents to be delivered hereunder.

(d) A favorable opinion of General Counsel or Associate General Counsel to the
Account Parties, substantially in the form of Exhibit A-1 hereto and as to such
other matters as the LC Issuer may reasonably request.

(e) A favorable opinion of Orrick, Herrington & Sutcliffe LLP, special New York
counsel to the Account Parties, in substantially the form of Exhibit A-2 hereto
and as to such other matters as the LC Issuer may reasonably request.

 

28



--------------------------------------------------------------------------------

(f) Such other approvals, opinions or documents as the LC Issuer may reasonably
request.

(g) Evidence that the 364-Day Agreement and each of the Other LC Facilities has
been entered into and all conditions precedent to the effectiveness of the
364-Day Agreement and each of the Other LC Facilities (except the entry into and
effectiveness of this Agreement) have been satisfied or waived.

(h) Evidence that the security interests granted to each of Bank of America,
N.A., HSBC Bank, National Association and JPMorgan Chase Bank, N.A. in respect
of those certain letter of credit agreements between each of such parties and
the Company and dated as of June 25, 2003 have been terminated and all liens
thereunder have been released.

(c) The Company shall have paid all accrued fees and expenses of the LC Issuer
in connection with this Agreement.

(d) All amounts owing by the Company or any of its Subsidiaries to the lenders
and agents under the Existing Letter of Credit Agreement shall have been, paid
in full, and all commitments of the lenders under the Existing Letter of Credit
Agreement (except for the letters of credit issued thereunder which are to be
deemed issued under this Agreement or the 364-Day Agreement) shall have been, or
concurrently with the initial extension of credit made on the Effective Date
shall be, terminated in accordance with the terms of the Existing Letter of
Credit Agreement and all guarantees given, and security interests granted, in
connection therewith shall have been terminated.

SECTION 4.02 Conditions Precedent to Each Issuance. The obligation of the LC
Issuer to Issue each Letter of Credit (including the initial Letter of Credit)
shall be subject to the further conditions precedent that on the date of such
Issuance the following statements shall be true (and each request for Issuance
by the Company or an LC Subsidiary shall constitute a representation and
warranty by the Company or such LC Subsidiary that on the date of such Issuance
such statements are true):

(a) The representations and warranties contained in Section 5.01 hereof (except
the representations and warranties contained in Sections 5.01(f) and 5.01(g)
hereof) are true and correct in all material respects on and as of the date of
such Issuance, before and after giving effect to such Issuance, and to the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent that any such representation or warranty is stated to
relate to an earlier date, in which case such representation or warranty shall
be true and correct in all material respects on and as of such earlier date;

(b) No event has occurred and is continuing, or would result from such Issuance
or from the application of the proceeds therefrom or from such Issuance, which
constitutes an Event of Default or Default; and

(c) The Issuance of such Letter of Credit will be in compliance with the
criteria set forth in Section 2.01(a) and (b) and Section 2.10(b) hereof, as the
case may be.

 

29



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.01 Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of Delaware; each LC Subsidiary is duly organized or
formed, validly existing and in good standing under the laws of its jurisdiction
of incorporation or organization. The Company and each of its Subsidiaries
possess all powers (corporate or otherwise) and all other authorizations and
licenses necessary to engage in their respective businesses, except where the
failure to so possess would not have a Material Adverse Effect.

(b) The execution, delivery and performance by each Account Party of the LC
Facility Documents to which it is a party and the consummation of the
transactions contemplated thereby are within such Account Party’s respective
powers (corporate or otherwise), have been duly authorized by all necessary
action (corporate or otherwise), and do not (i) contravene such Account Party’s
Constitutive Documents, (ii) violate any Requirements of Law, (iii) conflict
with or result in the breach of, or constitute a default or require any payment
to be made under, any material contract, loan agreement, indenture, mortgage,
deed of trust, lease or other material instrument binding on or affecting any
Account Party or any of its properties or (iv) except for the Liens created
under the LC Facility Documents, result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of any Account Party.
No Account Party is in violation of any such Requirements of Law or in breach of
any such contract, loan agreement, indenture, mortgage, deed of trust, lease or
other instrument, the violation or breach of which would be reasonably likely to
have a Material Adverse Effect.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by any Account Party of the LC Facility
Documents to which it is a party.

(d) Each LC Facility Document is the legal, valid and binding obligation of the
Account Party thereto enforceable against such Account Party in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity (regardless of whether considered in
a proceeding in equity or at law).

(e) The Consolidated balance sheets of the Company and its Subsidiaries as of
January 29, 2005, and the related Consolidated statements of income and retained
earnings of the Company and its Subsidiaries for the Fiscal Year then ended,
certified by Deloitte & Touche LLP or other independent public accountants
reasonably acceptable to

 

30



--------------------------------------------------------------------------------

the LC Issuer, copies of which have been furnished to the LC Issuer, when taken
as a whole fairly present the Consolidated financial condition of the Company
and its Subsidiaries as at such date and the results of the operations of the
Company and its Subsidiaries for the period ended on such date, all in
accordance with GAAP.

(f) Since January 29, 2005, there has been no Material Adverse Change.

(g) There is no pending or, to the Company’s knowledge, threatened action or
proceeding affecting the Company or any of its Subsidiaries before any court,
governmental agency or arbitrator, (i) which is reasonably likely to be
adversely determined and if adversely determined would have a Material Adverse
Effect or (ii) which purports to affect the legality, validity or enforceability
of any LC Facility Document.

(h) The Company is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

(i) Neither the Company nor any of its Subsidiaries is an “investment company,”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

(j) Set forth on Schedule IV hereto is a complete and accurate list, as of the
date hereof, of all Plans of the Company and its Subsidiaries. Neither the
Company nor any ERISA Affiliate is a party or subject to, or has any obligation
to make payments, or incur any material Withdrawal Liability, to, any
Multiemployer Plan.

(k) Except as provided in Schedule V, no ERISA Event has occurred with respect
to any Plan that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur would reasonably be likely to result
in a Material Adverse Effect.

(l) Except as provided in Schedule V, Schedule B (Actuarial Information) to the
most recently completed annual report (Form 5500 Series) for each Plan of the
Company or its Subsidiaries, copies of which have been or will be filed with the
Internal Revenue Service, is complete and accurate in all material respects and
fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no material adverse change in such funding status
which would reasonably be likely to result in a Material Adverse Effect.

(m) Except as provided in Schedule V, neither the Company nor any ERISA
Affiliate has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or has been terminated, within the
meaning of Title IV of ERISA and no Multiemployer Plan is reasonably expected to
be in reorganization or to be terminated, within the meaning of Title IV of
ERISA.

(n) Each of the Company and its Subsidiaries is in compliance with all
Requirements of Law (including, without limitation, all applicable Environmental
Laws)

 

31



--------------------------------------------------------------------------------

applicable to their respective properties, assets and business other than
(i) where the failure to so comply would (as to all such failures to comply in
the aggregate) not have a Material Adverse Effect or (ii) as described on
Schedule VI.

(o) As of the Effective Date, no information, exhibit or report furnished by any
Account Party to the LC Issuer in connection with the negotiation of the LC
Facility Documents or pursuant to the terms of the LC Facility Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading; provided that
all financial projections, if any, that have been or will be prepared by the
Company and made available to the LC Issuer have been or will be prepared in
good faith based upon reasonable assumptions, it being understood by the LC
Issuer and all the other parties hereto that such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Company’s control, and that no assurances can be given that the projections will
be realized.

ARTICLE VI

COVENANTS OF THE COMPANY

SECTION 6.01 Affirmative Covenants. The Company will, unless the LC Issuer shall
otherwise consent in writing:

(a) Preservation of Existence, Etc. Preserve and maintain, and cause each of its
Subsidiaries to preserve and maintain, its existence (corporate or otherwise),
rights (charter and statutory), and franchises except if, in the reasonable
business judgment of the Company or such LC Subsidiary, as the case may be, it
is in its best economic interest not to preserve and maintain such rights or
franchises and such failure to preserve and maintain such rights or franchises
would not materially adversely affect the rights of the LC Issuer hereunder or
the ability of the Company or any of the LC Subsidiaries to perform its
obligations under the respective LC Facility Documents (it being understood that
the foregoing shall not prohibit, or be violated as a result of, any
transactions by or involving the Company or any of the LC Subsidiaries otherwise
permitted under Section 6.02).

(b) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws (including, without
limitation, ERISA and all Environmental Laws), rules, regulations and orders,
such compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith or where the
failure to comply would not have a Material Adverse Effect.

(c) Visitation Rights. Permit, and cause each of the LC Subsidiaries to permit,
the LC Issuer, or any agents or representatives thereof, from time to time,
during normal business hours, and upon reasonable prior notice, to examine and
make copies of and abstracts from its records and books of account, to visit its
properties, and to discuss the affairs, finances and accounts of the Company and
the LC Subsidiaries with any of their respective directors, officers or agents.

 

32



--------------------------------------------------------------------------------

(d) Maintenance of Books and Records. Keep, and cause each of the LC
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each of the LC Subsidiaries in accordance with sound
business practice.

(e) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties which are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, consistent with sound business practice, except
where the failure to so maintain and preserve would not have a Material Adverse
Effect.

(f) Maintenance of Insurance. Maintain, and cause each of the LC Subsidiaries to
maintain, insurance (other than earthquake or terrorism insurance) in amounts,
from responsible and reputable insurance companies or associations, with
limitations, of types and on terms as is customary for the industry; provided,
that, the Company and each of the LC Subsidiaries may self-insure risks and
liabilities in accordance with its practice as of the date hereof and may in
addition self-insure risks and liabilities in amounts as are customarily
self-insured by similarly situated Persons in the industry.

(g) Use of Proceeds. Use the issuances of Trade Letters of Credit solely for
general corporate purposes of the Company and the LC Subsidiaries.

(h) Post-Closing Actions. Within 90 days following the Effective Date, deliver
certified copies of the resolutions of the board of directors (or persons
performing similar functions) of each Account Party (other than the Company)
approving the Agreement and each of the LC Facility Documents to which it is or
is to be a party and ratifying the execution of each of the LC Facility
Documents, together with legal opinions delivered by legal counsel to each such
Account Party, in form and substance satisfactory to the LC Issuer.

SECTION 6.02 Negative Covenants. The Company will not, without the written
consent of the LC Issuer:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien (including an assignment of any right to
receive income), other than:

(a) Permitted Liens;

(b) Liens securing Debt in an aggregate outstanding principal amount, or
securing exposure under Hedge Agreements, when aggregated (without duplication)
with the outstanding principal amount of all Debt incurred under
Section 6.02(b)(viii), not in excess at any time of 7.5% of the Consolidated
Tangible Net Worth at the end of the immediately preceding Fiscal Quarter;

 

33



--------------------------------------------------------------------------------

(c) Liens upon or in any real property, equipment, fixed asset or capital asset
acquired, constructed, improved or held by the Company or any Subsidiary in the
ordinary course of business to secure the cost of acquiring, constructing or
improving such property, equipment or asset or to secure Debt incurred solely
for the purpose of financing the acquisition of such property, equipment or
asset, or Liens existing on such property, equipment or asset at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition, construction or improvement that were not incurred to finance the
acquisition, construction or improvement of such property, equipment or asset)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any properties of any character other than the real property, equipment or asset
being acquired, constructed or improved, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced;

(d) Liens upon existing real property interests of the Company or any of its
Subsidiaries to secure Debt in an aggregate principal amount not in excess of
$600,000,000; and

(e) Liens existing on property prior to the acquisition thereof by the Company
or any of its Subsidiaries in the ordinary course of business or on property of
a Person existing at the time such Person is merged into or consolidated with
the Company or any Subsidiary of the Company or becomes a Subsidiary of the
Company; provided that such Liens were not created in contemplation of such
merger, consolidation or acquisition and do not extend to any other assets of
the Company or such Subsidiary, and the replacement, extension or renewal of any
such Lien upon or in the same property subject thereto or the replacement,
extension or renewal (without increase in the amount, shortening the maturity or
change in any direct or contingent obligor if such change would be adverse to
the Company) of the Debt permitted hereunder secured thereby.

(b) Subsidiary Debt. Permit any of its Subsidiaries to create, incur, assume or
suffer to exist, any Debt, except:

(a) Debt under (A) this Agreement, (B) the 364-Day Agreement, (C) the Other LC
Facilities, and (D) the Revolving Credit Agreement;

(b) Debt incurred after the date of this Agreement and secured by Liens
expressly permitted under Section 6.02(a)(iii) hereof in an aggregate principal
amount not to exceed, when aggregated with the principal amount of all Debt
incurred under clause (iii) of this Section 6.02(b), $100,000,000 at any time
outstanding;

(c) Capital Leases incurred after the date of this Agreement which, when the
principal amount thereof is aggregated with the principal amount of all Debt
incurred under clause (ii) of this Section 6.02(b), do not exceed $100,000,000
at any time outstanding;

 

34



--------------------------------------------------------------------------------

(d) Debt referred to in Section 6.02(a)(iv) in a principal amount not in excess
of the amount referred to therein;

(e) Debt existing on the Effective Date and described on Schedule VII (“Existing
Debt”), and any Debt extending the maturity of, or refunding, refinancing or
replacing, in whole or in part, the Existing Debt; provided, that (A) the
aggregate principal amount of such extended, refunding, refinancing or
replacement Debt shall not be increased above the principal amount of the
Existing Debt and the premium, if any, thereon outstanding immediately prior to
such extension, refunding, refinancing or replacement and (B) the direct and
contingent obligors of the Existing Debt shall not be changed as a result of or
in connection with such extension, refunding, refinancing or replacement if such
change would be adverse to the interests of the Company;

(f) Debt owed to the Company or to any Subsidiary of the Company;

(g) Debt not otherwise permitted under this Section 6.02(b) in an outstanding
principal aggregate amount, when aggregated (without duplication) with the
outstanding principal amount of all Debt secured by Liens permitted under
Section 6.02(a)(ii), not in excess at any time of 7.5% of the Consolidated
Tangible Net Worth at the end of the immediately preceding Fiscal Quarter;

(h) Obligations of a Subsidiary of the Company under direct or indirect
guaranties in respect of, or obligations (contingent or otherwise) to purchase
or acquire, or otherwise to assure a creditor against loss in respect of, Debt
of another Subsidiary of the Company permitted under clauses (i) through
(viii) of this Section 6.02(b); and

(i) Endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

(c) Investments. Make, or permit any of its Subsidiaries to make, an investment
in any Person that is not a Loan Party or a Subsidiary of a Loan Party by way of
the purchase of such Person’s capital stock or securities or the making of
capital contributions with respect thereto (an “Investment”) unless, on the date
of and after giving pro forma effect to such investment, the Company would be in
compliance with the financial covenants set forth in Section 6.03.

(d) Mergers, Etc. Merge or consolidate with or into any Person, or permit any of
its Subsidiaries to do so, except (i) any Subsidiary of the Company may merge or
consolidate with or into the Company or any Subsidiary of the Company, (ii) the
Company may merge with any other Person so long as the Company is the surviving
corporation and (iii) in connection with any transaction permitted by
Section 6.02(c) or (e).

 

35



--------------------------------------------------------------------------------

(e) Sale of Assets. Sell, lease, transfer or otherwise dispose of, or permit any
of its Subsidiaries to sell, lease, transfer or otherwise dispose of, any
assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, in each case to any Person that is not a Loan Party or a
Subsidiary of a Loan Party, except (i) sales of inventory in the ordinary course
of its business; (ii) the Company and its Subsidiaries may, directly or
indirectly through the Company or one or more of its Subsidiaries, sell, lease,
transfer or otherwise dispose of any obsolete, damaged or worn-out property or
any other property that is otherwise no longer useful in the conduct of their
business; (iii) the Company and its Subsidiaries may sell real property
interests as part of one or more sale leaseback transactions provided that the
value of such real property interests shall not be in excess of $600,000,000
less, without duplication, the amount of Debt incurred as contemplated by
Section 6.02(a)(iv) hereof; (iv) the Company and its Subsidiaries may sell cash
equivalents and other similar instruments in which it has invested from time to
time; and (v) the Company and its Subsidiaries may sell, lease, transfer or
otherwise dispose of property and assets so long as the aggregate fair market
value of all such property and assets sold, leased, transferred or otherwise
disposed of pursuant to this clause (v) from the Effective Date to the date of
determination does not exceed 25% of the Consolidated Total Assets.

(f) Change in Nature of Business. Make any material change in the nature of the
business of the Company and its Subsidiaries as conducted as of the date hereof.

SECTION 6.03 Financial Covenants. So long as any Letter of Credit shall be
outstanding or the LC Issuer shall have any Commitment hereunder, the Company
will, unless it has the written consent of the LC Issuer to do otherwise:

(a) Leverage Ratio. Maintain a Leverage Ratio as of the last day of each Fiscal
Quarter, determined on the basis of the most recently completed four consecutive
Fiscal Quarters ending on such day, of not greater than 2.25:1.00.

(b) Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio as of
the last day of each Fiscal Quarter, determined on the basis of the most
recently completed four consecutive Fiscal Quarters ending on such day, of not
less than 2.00:1.00.

SECTION 6.04 Reporting Requirements. The Company will furnish to the LC Issuer:

(a) As soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters, Consolidated balance sheets of the Company
and its Subsidiaries as of the end of such Fiscal Quarters and Consolidated
statements of income and retained earnings of the Company and its Subsidiaries
for the period commencing at the end of the previous Fiscal Year and ending with
the end of such Fiscal Quarter, certified by the chief financial officer or
treasurer of the Company and accompanied by a certificate of said officer
stating that such have been prepared in accordance with GAAP.

 

36



--------------------------------------------------------------------------------

(b) As soon as available and in any event within 90 days after the end of each
Fiscal Year, a copy of the annual report for such year for the Company and its
Subsidiaries, containing Consolidated financial statements of the Company and
its Subsidiaries for such Fiscal Year certified by Deloitte & Touche LLP or
other independent public accountants reasonably acceptable to the LC Issuer.

(c) Together with the financial statements required by Sections 6.04(a) and (b),
a compliance certificate, in substantially the form of Exhibit B hereto, signed
by the chief financial officer or treasurer of the Company stating (i) whether
or not he or she has knowledge of the occurrence of any Event of Default or
Default and, if so, stating in reasonable detail the facts with respect thereto
and (ii) whether or not the Company is in compliance with the requirements set
forth in Section 6.03 and showing the computations used in determining such
compliance or non-compliance.

(d) As soon as possible and in any event within five days after a Responsible
Officer becomes aware of each Event of Default and Default, a statement of a
Responsible Officer of the Company setting forth details of such Event of
Default or Default and the action which the Company has taken and proposes to
take with respect thereto.

(e) Promptly after the sending or filing thereof, copies of all reports which
the Company sends to any of its security holders, and copies of all reports and
registration statements which the Company or any Subsidiary files with the
Securities and Exchange Commission (the “SEC”) or any national securities
exchange.

(f) Promptly after the filing or receiving thereof, copies of all reports and
notices which the Company or any Subsidiary files under ERISA with the Internal
Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or which the Company or any Subsidiary receives from such
entities other than immaterial regular periodic notices and reports and notices
and reports of general circulation.

(g) Within 120 days after the end of each Fiscal Year, a summary, prepared by a
Responsible Officer of the Company, of the Company’s (and its Subsidiaries’)
major insurance coverages (and the amount of self-insurance) then in effect.

(h) Such other information respecting the condition or operations, financial or
otherwise, of the Company or any of its Subsidiaries as the LC Issuer may from
time to time reasonably request.

Notwithstanding the foregoing, the financial statements required to be delivered
by the Company pursuant to Sections 6.04(a) and (b) and the reports and
statements required to be delivered by the Company pursuant to Section 6.04(e)
shall be deemed to have been delivered (i) on the date on which the Company
posts reports containing such financial statements or other materials on the
Company’s website on the internet at “www.gapinc.com” (or any successor page
notified to the LC Issuer) or (ii) when such reports containing such financial
statements or other materials are posted on the SEC’s website on the internet at
“www.sec.gov”.

 

37



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Any Account Party shall fail to pay any reimbursement obligation under any
Letter of Credit when the same becomes due and payable; or shall fail to pay any
interest payable with respect to any Letter of Credit, or any fees or any other
amounts hereunder within five days after the same become due and payable by it;
or

(b) Any representation or warranty made by any Account Party in any LC Facility
Document (whether made on behalf of itself or otherwise) or by any Account Party
(or any of its officers) in connection with any LC Facility Document shall prove
to have been incorrect in any material respect when made; or

(c) Any Account Party shall fail to perform or observe (i) any covenant or
agreement contained in Section 6.02 or 6.03 hereof; or (ii) such other term,
covenant or agreement contained in any LC Facility Document on its part to be
performed or observed if the failure to perform or observe such other term,
covenant or agreement shall remain unremedied for 30 days after written notice
thereof shall have been given to such Account Party by the LC Issuer; or

(d) The Company or any of its LC Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt which is outstanding in a principal amount of
at least $50,000,000 in the aggregate (but excluding Debt hereunder) of the
Company or such LC Subsidiary when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to prepay, redeem, purchase or defease such Debt shall be required to be
made, in each case as a result of a default thereunder and prior to the stated
maturity thereof; or

(e) The Company or any of the Material LC Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Company or
any of the Material LC Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or

 

38



--------------------------------------------------------------------------------

any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Company or any of the Material LC Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e); or

(f) One or more judgments or orders for the payment of money in excess of
$50,000,000 in the aggregate shall be rendered against the Company or any of the
LC Subsidiaries and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgment or order or (ii) there shall be any period of
forty-five (45) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not give rise
to an Event of Default under this Section 7.01(f) if and so long as (A) the
amount of such judgment or order which remains unsatisfied is covered by a valid
and binding policy of insurance between the respective Account Party and the
insurer covering full payment of such unsatisfied amount and (B) such insurer
has been notified, and has not disputed the claim made for payment, of the
amount of such judgment or order; or

(g) A Change of Control shall have occurred; or

(h) Any material provision of any of the LC Facility Documents after delivery
thereof pursuant to Section 4.01 hereof shall for any reason (other than
pursuant to the terms thereof) cease to be valid and binding on or enforceable
against any of the Account Parties intended to be a party to it, or any such
Account Party shall so state in writing; or

(i) Any of the following events or conditions shall have occurred and such event
or condition, when aggregated with any and all other such events or conditions
set forth in this subsection (j), has resulted or is reasonably expected to
result in liabilities of the Account Parties and/or the ERISA Affiliates in an
aggregate amount that would have a Material Adverse Effect:

(a) any ERISA Event shall have occurred with respect to a Plan; or

(b) any of the Account Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan; or

(c) any of the Account Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization, is insolvent or is being terminated, within the meaning of
Title IV of ERISA, and, as a result of such reorganization, insolvency or
termination, the aggregate annual contributions of the Account Parties and the
ERISA Affiliates to all of the Multiemployer Plans that are in reorganization,
are insolvent or being terminated at such time have been or will be increased
over the amounts contributed to such Multiemployer Plans for the plan years of
such Multiemployer Plans immediately preceding the plan year in which such
reorganization, insolvency or termination occurs; or

 

39



--------------------------------------------------------------------------------

(d) any “accumulated funding deficiency” (as defined in Section 302 of ERISA and
Section 412 of the Internal Revenue Code), whether or not waived, shall exist
with respect to one or more of the Plans; or

(e) or any Lien shall exist on the property and assets of any of the Account
Parties or any of the ERISA Affiliates in favor of the PBGC,

then, and in any such event, the LC Issuer may, by notice to the Company,
(A) declare the obligation of the LC Issuer to issue further Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, (B) declare
amounts payable under this Agreement to be forthwith due and payable, whereupon
all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by each Account Party and/or (C) demand from time to
time that the Company, and if such demand is made the Company shall, pay to the
LC Issuer, an amount in immediately available funds equal to the then
outstanding Letter of Credit Liability (plus the additional amounts specified by
Section 2.11(c), if applicable) which shall be held by the LC Issuer as cash
collateral in the LC Collateral Account and applied to the reduction of such
Letter of Credit Liability as drawings are made on outstanding Letters of Credit
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Company or any of the LC Subsidiaries under the
Federal Bankruptcy Code, the obligation of the LC Issuer to issue Letters of
Credit shall automatically be terminated and all such amounts due under this
Agreement shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Account Party.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01 Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or any other LC Facility Document, nor consent to any departure
by the Company or any LC Subsidiary therefrom, shall in any event be effective
unless the same shall be in writing and signed by the LC Issuer, provided,
however, that, except for amendments that are contemplated to give effect to the
terms hereof (including, without limitation, Section 2.09 hereof and any
amendment required to give effect to any assignment permitted hereunder), no
such amendment, waiver or consent in relation to any material provision of this
Agreement (including, without limitation, the Termination Date and any fees or
other amounts payable hereunder) shall be effective unless the respective letter
of credit issuing banks under each of the Other LC Facilities shall also have
given their prior written consent thereto. All waivers and consents granted
under this Section 8.01 shall be effective only in the specific instance and for
the specific purpose for which given.

 

40



--------------------------------------------------------------------------------

(b) In the event of any amendment or modification to the terms of any covenant
set forth in the Revolving Credit Agreement, the LC Issuer and the Account
Parties agree that an equivalent amendment or modification shall be deemed made
in respect of the terms of the covenants set forth in this Agreement (with
immediate effect upon the effectiveness of the amendment or modification under
the Revolving Credit Agreement), so that the terms of the covenants in this
Agreement and the Revolving Credit Agreement shall, at all times, be the same;
provided, that if the LC Issuer is not a “Lender” under the Revolving Credit
Agreement, this Section 8.01(b) shall be of no further force and effect. The LC
Issuer shall provide the Company and the LC Subsidiaries with written notice of
any such deemed amendment or modification as provided in Section 8.02, whereupon
such deemed amendment or modification shall become effective.

SECTION 8.02 Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier or electronic mail) and
mailed, sent by overnight courier, telecopied, emailed, or delivered, if to the
Company or any other Account Party, at its address at 2 Folsom Street, San
Francisco, CA 94105, Attention: Treasurer, Telecopier: 415-427-4015, email:
sabrina_simmons@gap.com; with a copy to 2 Folsom Street, San Francisco, CA
94105, Attention: General Counsel, Telecopier: 415-427-6982, email:
lauri_shanahan@gap.com; and to 2 Folsom Street, San Francisco, CA 94105,
Attention: Associate General Counsel, Telecopier: 415-427-7475, email:
tom_lima@gap.com; if to the LC Issuer, at its address at 399 Park Avenue, New
York, New York, 10043, Attention: Credit Administration, Telecopier: 212 994
0847; with a copy to Citicorp USA Inc. One Sansome Street, San Francisco,
California, Attention: Carolyn Wendler, Telecopier 415 433 0307 or, as to each
party, at such other address or to such other person as shall be designated by
such party in a written notice to the other parties. All such notices and
communications shall, when mailed, be effective three days after being deposited
in the mails, when sent by overnight courier, be effective one day after being
sent by overnight courier, and when telecopied or sent by electronic mail, be
effective when received (and, with respect to notices and communications sent by
electronic mail, upon confirmation by the recipient of the receipt of such
notice or communication), respectively; and when delivered by hand, be effective
upon delivery except that notices and communications to the LC Issuer pursuant
to Article II shall not be effective until received by the LC Issuer.

SECTION 8.03 No Waiver; Remedies. No failure on the part of the LC Issuer to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 8.04 Costs and Expenses.

(a) The Company agrees to pay within 30 days after presentation of a statement
of account all reasonable costs and expenses of the LC Issuer incurred in
connection with the preparation, execution, delivery, modification and amendment
of this Agreement, and the other documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of one
counsel (which shall be the same counsel, without duplication, for the Agent
under the Revolving Credit

 

41



--------------------------------------------------------------------------------

Agreement) for the LC Issuer (and appropriate local counsel) with respect
thereto and with respect to advising the LC Issuer as to its rights and
responsibilities under this Agreement. The Company further agrees to pay within
30 days after presentation of a statement of account all costs and expenses of
the LC Issuer (including, without limitation, reasonable and documented fees and
expenses of counsel), incurred in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of the LC Facility
Documents, the Letters of Credit, and the other documents to be delivered
hereunder and thereunder.

(b) The Company agrees to indemnify and hold harmless the LC Issuer and its
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims
(other than lost profits), damages, liabilities and expenses (including, without
limitation, reasonable and documented fees and disbursements of one counsel,
absent a conflict of interest), which may be incurred by or asserted against any
Indemnified Party in connection with or arising out of any investigation,
litigation, or proceeding (whether or not such Indemnified Party is party
thereto) related to any acquisition or proposed acquisition by the Company, or
by any Subsidiary of the Company, of all or any portion of the stock or
substantially all the assets of any Person or any use or proposed use of the
Letters of Credit by any Account Party, except to the extent such claim, damage,
liability or expense shall have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the event this indemnity is unenforceable
as a matter of law as to a particular matter or consequence referred to herein,
it shall be enforceable to the full extent permitted by law. The indemnification
provisions set forth above shall be in addition to any liability the Company may
otherwise have. Without prejudice to the survival of any other obligation of the
Company hereunder, the indemnities and obligations of the Company contained in
this Section 8.04 shall survive the payment in full of all the Obligations of
the Account Parties.

SECTION 8.05 Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the LC Issuer and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the LC Issuer or such Affiliate to or for the credit or the
account of any Account Party against any and all of the obligations of such
Account Party now or hereafter existing under this Agreement to the LC Issuer,
whether or not the LC Issuer shall have made any demand under this Agreement and
although such obligations may be unmatured (it being understood and agreed that,
notwithstanding anything in this Agreement or any of the other LC Facility
Documents to the contrary, accounts, deposits, sums, securities or other
property of any Foreign Subsidiary or of any Subsidiary of a Foreign Subsidiary
(including any Foreign Subsidiary or any Subsidiary of a Foreign Subsidiary that
is an LC Subsidiary) will not serve at any time, directly or indirectly, to
collateralize or otherwise offset the Obligations of the Company or any Domestic
Subsidiary, and, in addition, unless otherwise agreed to by the Company, the
accounts, deposits, sums, securities or other property of a Foreign Subsidiary
or Subsidiary of a Foreign Subsidiary will only serve to collateralize or offset
the Obligations of another Foreign Subsidiary or Subsidiary of a Foreign
Subsidiary that is an LC Subsidiary if such former Foreign Subsidiary or
Subsidiary of a Foreign Subsidiary is owned by such latter

 

42



--------------------------------------------------------------------------------

Foreign Subsidiary or Subsidiary of a Foreign Subsidiary that is an LC
Subsidiary). The LC Issuer agrees promptly to notify the Company after any such
set-off and application made by the LC Issuer or any of its Affiliates,
provided, that, the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the LC Issuer and its Affiliates
under this Section 8.05 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which the LC Issuer and its
Affiliates may have.

SECTION 8.06 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Company and each LC Subsidiary to be a party hereto on
the date hereof, and the LC Issuer and thereafter shall be binding upon and
inure to the benefit of the Company, each LC Subsidiary, and the LC Issuer and
their respective successors and assigns, except that the Company and each LC
Subsidiary shall not have the right to assign its respective rights hereunder or
any interest herein without the prior written consent of the LC Issuer.

SECTION 8.07 Assignments and Participations. (a) The LC Issuer may, and if
demanded by the Company (following a demand by the LC Issuer pursuant to
Section 2.07 or 3.02 hereof, upon at least 10 days’ notice to the LC Issuer)
will, assign to one or more banks or other entities all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion, respectively, of the Facility Amount); provided, however, that
(i) the respective amounts of the rights and obligations in relation to the
Facility Amount being assigned pursuant to each such assignment (determined as
of the date of such assignment with respect to such partial assignment) shall in
no event be less than $50,000,000 (or an integral multiple of $25,000,000 in
excess thereof), (ii) except during the continuance of a Default, each such
assignment shall be (a) to an Affiliate or (b) to an Eligible Assignee consented
to by the Company (following reasonable advance written notice to the Company,
which consent shall not, in the case of any assignment to any “LC Issuer” party
to the Other LC Facilities only, be unreasonably withheld), (iii) each such
assignment made as a result of a demand by the Company pursuant to this
Section 8.07(a) shall be arranged by the Company (at its expense) after
consultation with the LC Issuer and shall be either an assignment of all of the
rights and obligations of the LC Issuer under this Agreement or an assignment of
a portion of such rights and obligations made concurrently with another such
assignment or other such assignments which together cover all of the rights and
obligations of the LC Issuer under this Agreement, (iv) the LC Issuer shall not
be obligated to make any such assignment as a result of a demand by the Company
pursuant to this Section 8.07(a) unless and until the LC Issuer shall have
received one or more payments from either the Company or one or more Eligible
Assignees in an aggregate amount at least equal to all reimbursement amounts and
other amounts payable to the LC Issuer under this Agreement, and (v) such
assignee, the Company and the LC Issuer shall enter into such agreement as they
deem appropriate to provide for the reimbursement of any drawings under Letters
of Credit Issued by the LC Issuer and outstanding on the effective date of such
assignment and (vi) such assignee, the Company and the LC Subsidiaries shall
enter into a letter of credit agreement and related documents substantially
similar to the LC Facility Documents with respect to such assignment and the
Facility Amount shall be reduced by the amount of such assignment (but not
reduced to an amount less than the aggregate amount of all Letter of Credit
Liability).

 

43



--------------------------------------------------------------------------------

(b) The LC Issuer may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its commitment with respect
to the Facility Amount); provided, however, that (i) the LC Issuer’s obligations
under this Agreement (including, without limitation, its commitment with respect
to the Facility Amount) shall remain unchanged, (ii) the LC Issuer shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and (iii) the Company and the LC Issuer shall continue to deal
solely and directly with the LC Issuer in connection with the LC Issuer’s rights
and obligations under this Agreement, provided, further, that, to the extent of
any such participation (unless otherwise stated therein and subject to the
preceding proviso), the purchaser of such participation shall, to the fullest
extent permitted by law, have the same rights and benefits hereunder as it would
have if it were the LC Issuer; and provided, further, that each such
participation shall be granted pursuant to an agreement providing that the
purchaser thereof shall not have the right to consent or object to any action by
the selling LC Issuer (who shall retain such right) other than an action which
would (i) reduce any amount due hereunder with respect to the Letters of Credit
or other amounts or fees in which such purchaser has an interest, (ii) postpone
any date fixed for payment of such amounts due with respect to Letters of Credit
or other amount or such fees, or (iii) extend the Termination Date.

(c) Upon written request of the Company to the LC Issuer, the LC Issuer shall,
to the extent consistent with the policies of the LC Issuer, inform the Company
of the Dollar amount of any Full Term Participation (as hereinafter defined)
that the LC Issuer has entered into; provided, however, that the LC Issuer shall
not be obligated to disclose such information if the disclosure thereof would
constitute a violation of law or regulation or violate any confidentiality
agreement to which the LC Issuer is subject. For the purposes of this subsection
(d), “Full Term Participation” means a participation by the LC Issuer to another
Person whereby such other Person has purchased (pursuant to a participation
agreement) all or a portion of the LC Issuer’s commitment with respect to the
Facility Amount from the effective date of such participation agreement to the
Termination Date.

(d) Notwithstanding anything herein contained to the contrary, the LC Issuer or
any of its Affiliates may assign any of its rights under this Agreement to any
Federal Reserve Bank without notice to or consent of the Company.

(e) If the LC Issuer requests any payment from the Company under Section 2.07 or
3.02 hereof, then, subject to Section 8.07(a) hereof and provided no Default or
Event of Default shall have occurred and be continuing, the Company may request
the LC Issuer to (and, upon such request, the LC Issuer, without any obligation
to pay any fees in respect thereof, shall) assign all of its rights and
obligations under this Agreement to one or more Eligible Assignees in accordance
with Section 8.07(a) hereof provided that at the time of any such assignment the
Company has paid to the LC Issuer all amounts due it hereunder.

SECTION 8.08 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction,

 

44



--------------------------------------------------------------------------------

be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 8.09 Independence of Provisions. All agreements and covenants hereunder
shall be given independent effect such that if a particular action or condition
is prohibited by the terms of any such agreement or covenant, the fact that such
action or condition would be permitted within the limitations of another
agreement or covenant shall not be construed as allowing such action to be taken
or condition to exist.

SECTION 8.10 Confidentiality. The LC Issuer agrees that it will not disclose to
any third party any Confidential Information provided to it by the Company;
provided, that, the foregoing will not (a) restrict the ability of the LC Issuer
and any letter of credit participants from freely exchanging Confidential
Information among themselves (and its Affiliates, employees, attorneys, agents
and advisors), (b) restrict the ability to disclose Confidential Information to
a prospective Eligible Assignee or participant, provided, that, such Eligible
Assignee or participant executes a confidentiality agreement with the LC Issuer
agreeing to be bound by the terms hereof prior to disclosure of Confidential
Information to such Eligible Assignee or participant or (c) prohibit the
disclosure of Confidential Information to the extent: (i) the Confidential
Information is or has already become part of the public domain at the time of
disclosure, by publication or otherwise, except by breach of this Section 8.10,
(ii) the Confidential Information can be established by written evidence to have
already been in the lawful possession of the LC Issuer prior to the time of
disclosure; or (iii) the Confidential Information is received by the LC Issuer
from a third party not known to have a similar restriction and without breach of
this Section 8.10, or (iv) the Confidential Information is required to be
disclosed by order of a court of competent jurisdiction, administrative agency
or governmental body, or by subpoena, summons or other legal process, or by law,
rule or regulation, or by applicable regulatory or professional standards
provided that prior to such disclosure the Company and the non-disclosing party
are each given reasonable advance notice of such order and an opportunity to
object to such disclosure; provided, that, no such notice or opportunity shall
be required if disclosure is required in connection with an examination by a
regulatory authority or is required in such circumstances where the applicable
Governmental Authority does not permit such notice or opportunity (it being
understood the LC Issuer will inform such authority of the confidential nature
of the Confidential Information being disclosed).

SECTION 8.11 Headings. Article and Section headings in this Agreement are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose.

SECTION 8.12 Entire Agreement. This Agreement sets forth the entire agreement of
the parties with respect to its subject matter and supersedes all previous
understandings, written or oral, in respect thereof.

SECTION 8.13 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

45



--------------------------------------------------------------------------------

SECTION 8.14 Judgment Currency. The Obligations of the Account Parties in
respect of any sum due to the LC Issuer hereunder shall, notwithstanding any
judgment in a currency other than Dollars (the “Judgment Currency”), be
discharged only to the extent that on the Business Day following receipt by the
LC Issuer of any sum adjudged to be so due in the Judgment Currency, the LC
Issuer, in accordance with normal banking procedures, purchases Dollars with the
Judgment Currency. If the amount of Dollars so purchased is less than the sum
originally due to the LC Issuer, the Account Parties agree as a separate
obligation and notwithstanding any such judgment, jointly and severally to
indemnify the LC Issuer against such loss.

SECTION 8.15 Consent to Jurisdiction. (a) Each of the parties hereto hereby
irrevocably submits to the non-exclusive jurisdiction of any New York State or
Federal court sitting in the County of New York, The City of New York, in any
action or proceeding arising out of or relating to this Agreement or any other
LC Facility Document or the Letters of Credit, and each of the parties hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State court or such Federal court. Each
of the parties hereby irrevocably agrees, to the fullest extent each may
effectively do so, that each will not assert any defense that such courts do not
have subject matter or personal jurisdiction of such action or proceeding or
over any party hereto. Each of the parties hereby irrevocably consents to the
service of copies of the summons and complaint and any other process which may
be served in any such action or proceeding by certified mail, return receipt
requested, or by delivering of a copy of such process to such party at its
address specified in Section 8.02 hereof or by any other method permitted by
law. Each of the parties hereby agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or by any other manner provided by law.

(b) Nothing in this Section 8.15 shall affect the right of any of the parties
hereto to serve legal process in any other manner permitted by law or affect the
right of any of the parties to bring any action or proceeding against any of the
parties or their property in the courts of other jurisdictions.

SECTION 8.16 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT, IN THE CASE OF
ARTICLE II, TO THE EXTENT SUCH LAWS ARE INCONSISTENT WITH THE UCP.

SECTION 8.17 WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE LC SUBSIDIARIES, AND
THE LC ISSUER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LC FACILITY DOCUMENT OR THE LETTERS OF CREDIT, OR THE
ACTIONS OF THE LC ISSUER IN CONNECTION WITH THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

[The remainder of this page intentionally left blank.]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

THE COMPANY:

THE GAP, INC.

By:  

 

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer

THE LC SUBSIDIARIES

BANANA REPUBLIC, LLC

By:  

 

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer

GAP (CANADA) INC.

By:  

 

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer

GAP (FRANCE) S.A.S.

By:  

 

Name:   Lisa D. Mertens Title:   President

GAP (JAPAN) K.K.

By:  

 

Name:   Thomas J. Lima Title:   Director

 

47



--------------------------------------------------------------------------------

GAP (NETHERLANDS) B.V. By:  

 

Name:   Julie H. Kanberg Title:   Managing Director

 

GPS CONSUMER DIRECT, INC. By:  

 

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer

 

GPS (GREAT BRITAIN) LIMITED By:  

 

Name:   Byron H. Pollitt, Jr. Title:   Director

 

OLD NAVY (CANADA) INC. By:  

 

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer

 

FORTH & TOWNE LLC By:  

 

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer

 

48



--------------------------------------------------------------------------------

 

THE LC ISSUER:

CITIBANK, N.A.

By:  

 

Name:   Title  

 

Issuing Office:

2 Penns Way

New Castle, DE 19720

Attn: Carolyn Figueroa

Tel: 302 894 6089

Fax: 212 994 0847

 

49



--------------------------------------------------------------------------------

SCHEDULES

   

Schedule I

 

–  

  Change of Control

Schedule II

  –     Outstanding Balance of Existing Letters of Credit

Schedule III

 

–  

  LC Subsidiaries

Schedule IV

 

–  

  Plans

Schedule V

 

–  

  ERISA Matters

Schedule VI

 

–  

  Environmental Matters

Schedule VII

 

–  

  Existing Debt

Schedule VIII

 

–  

  Existing Liens



--------------------------------------------------------------------------------

Schedule I

CHANGE OF CONTROL

 

1. Donald G. Fisher

 

2. Doris F. Fisher

 

3. Any person related by blood or marriage to any of the foregoing persons and
any Person (as defined in this Agreement) as to which any of such persons has
beneficial ownership of the assets of such Person.

 

4. The executive officers of The Gap, Inc. as of May 6, 2005.



--------------------------------------------------------------------------------

Schedule II

Outstanding balance as of May 6, 2005

 

CUST
GROUP

 

CUST
USER

 

LIAB
KEY

 

CONTRACT
LC REFERENCE #

 

TXN
CURRENCY

 

NOTIONAL
AMOUNT

 

NOTIONAL
AMT US$

 

START

DATE

 

MATURITY
DATE

917556

  917556   CCX   5815042027   USD   3,614   3,614   11-Feb-05   21-May-05      
5815042029   USD   329,970   329,970   11-Feb-05   26-May-05       5815076005  
USD   33,990   33,990   17-Mar-05   5-Jun-05       5815076006   USD   102,844  
102,844   17-Mar-05   5-Jun-05       5815076009   USD   588,421   588,421  
17-Mar-05   5-Jun-05       5815076010   USD   180,311   180,311   17-Mar-05  
5-Jun-05       5815076011   USD   211,721   211,721   17-Mar-05   5-Jun-05      
5815076012   USD   519,126   519,126   17-Mar-05   5-Jun-05       5815076013  
USD   3,511   3,511   17-Mar-05   5-Jun-05       5815076014   USD   111,837  
111,837   17-Mar-05   5-Jun-05       5815076015   USD   358,450   358,450  
17-Mar-05   5-Jun-05       5815076016   USD   174,711   174,711   18-Mar-05  
5-Jun-05       5815077016   USD   117,882   117,882   18-Mar-05   5-Jun-05      
5815077018   USD   527,986   527,986   18-Mar-05   5-Jun-05       5815082010  
USD   137,280   137,280   25-Mar-05   5-Jun-05       5815089018   USD   48   48
  30-Mar-05   5-Jun-05       5815089019   USD   40,606   40,606   30-Mar-05  
5-Jun-05       5815089020   USD   22,620   22,620   30-Mar-05   5-Jun-05      
5815089021   USD   404,804   404,804   30-Mar-05   5-Jun-05       5815089022  
USD   7,860   7,860   30-Mar-05   5-Jun-05       5815089023   USD   28,640  
28,640   30-Mar-05   5-Jun-05       5815089024   USD   1   1   30-Mar-05  
5-Jun-05       5815089025   USD   10,060   10,060   30-Mar-05   5-Jun-05      
5815089026   USD   11   11   30-Mar-05   5-Jun-05       5815090013   USD  
1,187,880   1,187,880   31-Mar-05   5-Jun-05       5815098022   USD   120,970  
120,970   8-Apr-05   6-Jul-05       5815098023   USD   348,782   348,782  
8-Apr-05   6-Jul-05       5815098024   USD   581,955   581,955   8-Apr-05  
6-Jul-05       5815098025   USD   370,592   370,592   8-Apr-05   6-Jul-05      
5815098026   USD   614,973   614,973   8-Apr-05   6-Jul-05       5815098027  
USD   1,680,716   1,680,716   8-Apr-05   6-Jul-05       5815098028   USD  
104,200   104,200   8-Apr-05   6-Jul-05       5815098029   USD   662,528  
662,528   8-Apr-05   6-Jul-05       5815098030   USD   1,030,340   1,030,340  
8-Apr-05   6-Jul-05       5815098031   USD   1,912,556   1,912,556   8-Apr-05  
6-Jul-05       5815098032   USD   75,368   75,368   8-Apr-05   6-Jul-05      
5815099012   USD   498,680   498,680   11-Apr-05   6-Jul-05       5815099014  
USD   504,893   504,893   11-Apr-05   6-Jul-05       5815099016   USD  
1,133,894   1,133,894   11-Apr-05   6-Jul-05       5815099017   USD   442,264  
442,264   11-Apr-05   6-Jul-05       5815099018   USD   382,820   382,820  
11-Apr-05   6-Jul-05       5815099019   USD   30,113   30,113   11-Apr-05  
6-Jul-05       5815099020   USD   2,253,567   2,253,567   11-Apr-05   6-Jul-05  
    5815099021   USD   1,974,200   1,974,200   11-Apr-05   6-Jul-05      
5815099022   USD   673,932   673,932   11-Apr-05   6-Jul-05       5815099023  
USD   105,320   105,320   12-Apr-05   6-Jul-05       5815103012   USD  
2,020,025   2,020,025   13-Apr-05   6-Jul-05       5815106008   USD   84,555  
84,555   18-Apr-05   6-Jul-05       5815106009   USD   147,285   147,285  
18-Apr-05   6-Jul-05       5815106010   USD   166,416   166,416   18-Apr-05  
6-Jul-05       5815111012   USD   436,705   436,705   21-Apr-05   6-Jul-05      
5815125001   USD   1,931,732   1,931,732   5-May-05   5-Aug-05       5815125002
  USD   40,766   40,766   5-May-05   5-Aug-05       5815125003   USD   2,122,572
  2,122,572   5-May-05   5-Aug-05       5815125004   USD   119,838   119,838  
5-May-05   5-Aug-05       5815125005   USD   247,978   247,978   5-May-05  
5-Aug-05       5815125006   USD   459,645   459,645   5-May-05   5-Aug-05      
5815125007   USD   1,254,056   1,254,056   5-May-05   6-Jul-05       5815125008
  USD   1,380,205   1,380,205   5-May-05   5-Aug-05       5815125009   USD  
555,048   555,048   5-May-05   5-Aug-05       5815125010   USD   110,023  
110,023   5-May-05   5-Aug-05       5815125011   USD   298,630   298,630  
5-May-05   5-Aug-05       5815126006   USD   101,250   101,250   6-May-05  
5-Aug-05       5815126007   USD   1,927   1,927   6-May-05   5-Aug-05      
5815126008   USD   99,479   99,479   6-May-05   5-Aug-05       5815126009   USD
  455,955   455,955   6-May-05   5-Aug-05       5815126010   USD   310,024  
310,024   6-May-05   5-Aug-05



--------------------------------------------------------------------------------

                                    917557   CCX   5815078020   USD   661   661
  21-Mar-05   5-Jun-05       5815078021   USD   10,279   10,279   21-Mar-05  
5-Jun-05       5815088013   USD   13   13   29-Mar-05   5-Jun-05      
5815088015   USD   5   5   29-Mar-05   5-Jun-05       5815103013   USD   161,888
  161,888   13-Apr-05   6-Jul-05       5815103014   USD   1,138,709   1,138,709
  13-Apr-05   6-Jul-05       5815103015   USD   13,750   13,750   13-Apr-05  
6-Jul-05       5815103016   USD   7,523   7,523   13-Apr-05   6-Jul-05      
5815103017   USD   13,339   13,339   13-Apr-05   6-Jul-05       5815104015   USD
  16,972   16,972   14-Apr-05   6-Jul-05       5815116010   USD   18,954  
18,954   26-Apr-05   6-Jul-05       5815116011   USD   818   818   26-Apr-05  
6-Jul-05   940788   CCX   5475073028   USD   102,451   102,451   14-Mar-05  
17-May-05       5475073029   USD   417,342   417,342   14-Mar-05   17-May-05    
  5475073030   USD   722   722   14-Mar-05   17-May-05       5475103066   USD  
102,760   102,760   14-Apr-05   15-Jun-05       5475103067   USD   171,190  
171,190   14-Apr-05   15-Jun-05       5475108086   USD   230,703   230,703  
19-Apr-05   22-Jun-05       5475108087   USD   11,052   11,052   19-Apr-05  
22-Jun-05       5475117042   USD   416,000   416,000   28-Apr-05   29-Jun-05    
  5475117043   USD   373,821   373,821   28-Apr-05   6-Jul-05       5475119013  
USD   1,036,081   1,036,081   3-May-05   6-Jul-05       5475119029   USD  
124,500   124,500   3-May-05   6-Jul-05   940789   CCX   5475073031   USD  
2,532   2,532   14-Mar-05   11-May-05       5475082031   USD   90,396   90,396  
23-Mar-05   25-May-05       5475090041   USD   171,756   171,756   31-Mar-05  
1-Jun-05       5475090043   USD   78,697   78,697   31-Mar-05   1-Jun-05      
5475090044   USD   66,933   66,933   31-Mar-05   1-Jun-05       5475098028   USD
  84,564   84,564   8-Apr-05   14-Jun-05       5475103068   USD   106,392  
106,392   14-Apr-05   15-Jun-05       5475108088   USD   33,169   33,169  
19-Apr-05   22-Jun-05       5475108089   USD   117,120   117,120   19-Apr-05  
22-Jun-05       5475117044   USD   203,435   203,435   28-Apr-05   29-Jun-05    
  5475119030   USD   109,980   109,980   3-May-05   6-Jul-05       5475119032  
USD   23,381   23,381   3-May-05   6-Jul-05       5475119033   USD   153,054  
153,054   3-May-05   6-Jul-05

917556

  942283   CCX   5475031032   USD   207,326   207,326   1-Feb-05   6-Jun-05    
  5475033045   USD   126,080   126,080   3-Feb-05   30-May-05       5475033049  
USD   30,297   30,297   3-Feb-05   8-May-05       5475038134   USD   294   294  
8-Feb-05   27-May-05       5475039028   USD   1,226,464   1,226,464   14-Feb-05
  25-May-05       5475039047   USD   9,714   9,714   14-Feb-05   11-May-05      
5475039049   USD   11,845   11,845   14-Feb-05   10-May-05       5475052054  
USD   786,434   786,434   22-Feb-05   31-May-05       5475052071   USD   68,492
  68,492   22-Feb-05   11-May-05       5475052073   USD   510   510   22-Feb-05
  20-May-05       5475052076   USD   202,573   202,573   22-Feb-05   8-Jun-05  
    5475052077   USD   124,082   124,082   22-Feb-05   25-May-05      
5475059059   USD   754,242   754,242   1-Mar-05   13-May-05       5475059062  
USD   437,331   437,331   1-Mar-05   9-May-05       5475059067   USD   399,787  
399,787   1-Mar-05   11-May-05       5475059073   USD   65,836   65,836  
1-Mar-05   11-May-05       5475059077   USD   228,311   228,311   1-Mar-05  
15-May-05       5475059078   USD   2,698   2,698   1-Mar-05   8-May-05      
5475059082   USD   16,513   16,513   1-Mar-05   10-May-05       5475063046   USD
  365   365   4-Mar-05   11-May-05       5475063048   USD   184,290   184,290  
4-Mar-05   25-May-05       5475063051   USD   34,099   34,099   4-Mar-05  
11-May-05       5475063053   USD   434,125   434,125   4-Mar-05   24-May-05    
  5475063054   USD   116,652   116,652   4-Mar-05   12-May-05       5475063055  
USD   3,249   3,249   4-Mar-05   15-May-05       5475063057   USD   76,998  
76,998   4-Mar-05   18-May-05       5475063059   USD   208,747   208,747  
4-Mar-05   25-May-05       5475063060   USD   166,089   166,089   4-Mar-05  
11-May-05       5475063066   USD   149,200   149,200   4-Mar-05   17-May-05    
  5475063118   USD   861,419   861,419   4-Mar-05   17-May-05       5475073023  
USD   31,322   31,322   14-Mar-05   15-May-05       5475073033   USD   314,274  
314,274   14-Mar-05   25-May-05       5475073034   USD   13,348   13,348  
14-Mar-05   17-May-05       5475073035   USD   273,767   273,767   14-Mar-05  
17-May-05       5475073036   USD   75,110   75,110   14-Mar-05   17-May-05      
5475073037   USD   33,986   33,986   14-Mar-05   12-May-05       5475073038  
USD   177,608   177,608   14-Mar-05   12-May-05       5475073039   USD   491,658
  491,658   14-Mar-05   18-May-05



--------------------------------------------------------------------------------

                                        5475073040   USD   440,212   440,212  
14-Mar-05   18-May-05       5475073041   USD   459,100   459,100   14-Mar-05  
18-May-05       5475073043   USD   93,280   93,280   14-Mar-05   24-May-05      
5475073044   USD   85,102   85,102   14-Mar-05   17-May-05       5475073045  
USD   81,085   81,085   14-Mar-05   12-May-05       5475073046   USD   240,286  
240,286   14-Mar-05   12-Jun-05       5475073047   USD   471,920   471,920  
14-Mar-05   17-May-05       5475073048   USD   310,984   310,984   14-Mar-05  
17-May-05       5475073050   USD   17   17   14-Mar-05   17-May-05      
5475073052   USD   471,600   471,600   14-Mar-05   12-May-05       5475073055  
USD   164,481   164,481   14-Mar-05   25-May-05       5475073056   USD   180,203
  180,203   14-Mar-05   17-May-05       5475073059   USD   368,208   368,208  
14-Mar-05   11-May-05       5475073060   USD   276,162   276,162   14-Mar-05  
11-May-05       5475073061   USD   13   13   14-Mar-05   11-May-05      
5475073063   USD   133,281   133,281   14-Mar-05   12-May-05       5475077019  
USD   330,930   330,930   18-Mar-05   19-May-05       5475077020   USD   309,600
  309,600   18-Mar-05   17-May-05       5475077021   USD   349,200   349,200  
18-Mar-05   18-May-05       5475077022   USD   74,632   74,632   18-Mar-05  
18-May-05       5475077023   USD   269,415   269,415   18-Mar-05   18-May-05    
  5475077024   USD   236,130   236,130   18-Mar-05   18-May-05       5475077025
  USD   385,386   385,386   18-Mar-05   15-May-05       5475077026   USD  
14,104   14,104   18-Mar-05   19-May-05       5475077027   USD   41,523   41,523
  18-Mar-05   19-May-05       5475077028   USD   338,453   338,453   18-Mar-05  
20-Jul-05       5475077029   USD   343,278   343,278   18-Mar-05   29-Jun-05    
  5475077030   USD   58,092   58,092   18-Mar-05   20-Jul-05       5475082017  
USD   1,535,400   1,535,400   23-Mar-05   28-May-05       5475082032   USD  
202,920   202,920   23-Mar-05   25-May-05       5475082033   USD   80,292  
80,292   23-Mar-05   22-May-05       5475082034   USD   481,059   481,059  
23-Mar-05   20-Jul-05       5475082035   USD   438,000   438,000   23-Mar-05  
22-Jun-05       5475082036   USD   45,020   45,020   23-Mar-05   25-May-05      
5475082037   USD   55,014   55,014   23-Mar-05   25-May-05       5475082038  
USD   42,822   42,822   23-Mar-05   25-May-05       5475082039   USD   21,120  
21,120   23-Mar-05   25-May-05       5475082040   USD   72,000   72,000  
23-Mar-05   22-May-05       5475082041   USD   118,375   118,375   23-Mar-05  
23-May-05       5475082042   USD   51,520   51,520   23-Mar-05   26-May-05      
5475082043   USD   47,840   47,840   23-Mar-05   18-May-05       5475082046  
USD   27,225   27,225   23-Mar-05   6-Jul-05       5475082048   USD   48,900  
48,900   23-Mar-05   20-Jul-05       5475090006   USD   1,070,684   1,070,684  
31-Mar-05   8-Jun-05       5475090045   USD   382,028   382,028   31-Mar-05  
8-Jun-05       5475090046   USD   164,466   164,466   31-Mar-05   1-Jun-05      
5475090047   USD   26,500   26,500   31-Mar-05   1-Jun-05       5475090048   USD
  296,170   296,170   31-Mar-05   2-Jun-05       5475090049   USD   348,250  
348,250   31-Mar-05   1-Jun-05       5475090050   USD   60,081   60,081  
31-Mar-05   3-Jun-05       5475090051   USD   47,778   47,778   31-Mar-05  
25-May-05       5475098024   USD   1,098,930   1,098,930   8-Apr-05   19-Jun-05
      5475098025   USD   738,000   738,000   8-Apr-05   21-Jun-05      
5475098029   USD   466,789   466,789   8-Apr-05   8-Jun-05       5475098030  
USD   178,500   178,500   8-Apr-05   22-Jun-05       5475098031   USD   321,785
  321,785   8-Apr-05   12-Jun-05       5475098032   USD   139,816   139,816  
8-Apr-05   14-Jun-05       5475098034   USD   146,925   146,925   8-Apr-05  
9-Jun-05       5475098035   USD   471,374   471,374   8-Apr-05   15-Jun-05      
5475098036   USD   373,550   373,550   8-Apr-05   8-Jun-05       5475098037  
USD   311,130   311,130   8-Apr-05   19-Jun-05       5475098039   USD   78,300  
78,300   8-Apr-05   12-Jun-05       5475098040   USD   135,427   135,427  
8-Apr-05   14-Jun-05       5475098041   USD   35,800   35,800   8-Apr-05  
14-Jun-05       5475098044   USD   64,000   64,000   8-Apr-05   5-Jun-05      
5475098045   USD   194,595   194,595   8-Apr-05   6-Jun-05       5475098046  
USD   246,159   246,159   8-Apr-05   9-Jun-05       5475098047   USD   3,048  
3,048   8-Apr-05   5-Jun-05       5475103069   USD   401,760   401,760  
14-Apr-05   13-Jun-05       5475103070   USD   485,821   485,821   14-Apr-05  
15-Jun-05       5475103071   USD   245,509   245,509   14-Apr-05   12-Jun-05    
  5475103072   USD   37,800   37,800   14-Apr-05   15-Jun-05       5475103073  
USD   302,556   302,556   14-Apr-05   15-Jun-05       5475103074   USD   250,618
  250,618   14-Apr-05   16-Jun-05



--------------------------------------------------------------------------------

                                        5475103075   USD   30,840   30,840  
14-Apr-05   22-Jun-05       5475103076   USD   95,690   95,690   14-Apr-05  
12-Jun-05       5475103077   USD   60,500   60,500   14-Apr-05   15-Jun-05      
5475103078   USD   134,160   134,160   14-Apr-05   8-Jun-05       5475103079  
USD   28,445   28,445   14-Apr-05   15-Jun-05       5475103080   USD   53,642  
53,642   14-Apr-05   24-Aug-05       5475108090   USD   8,684   8,684  
19-Apr-05   22-Jun-05       5475108091   USD   52,114   52,114   19-Apr-05  
22-Jun-05       5475108092   USD   36,757   36,757   19-Apr-05   3-Aug-05      
5475108093   USD   184,201   184,201   19-Apr-05   23-Jun-05       5475108094  
USD   311,840   311,840   19-Apr-05   19-Jun-05       5475108095   USD   287,261
  287,261   19-Apr-05   19-Jun-05       5475108096   USD   263,130   263,130  
19-Apr-05   10-Jul-05       5475108097   USD   285,698   285,698   19-Apr-05  
22-Jun-05       5475108098   USD   87,162   87,162   19-Apr-05   20-Jun-05      
5475108099   USD   205,642   205,642   19-Apr-05   23-Jun-05       5475108101  
USD   6,125   6,125   19-Apr-05   22-Jun-05       5475108124   USD   603,827  
603,827   19-Apr-05   22-Jun-05       5475117045   USD   88,672   88,672  
28-Apr-05   29-Jun-05       5475117046   USD   84,759   84,759   28”Apr-05  
29-Jun-05       5475117047   USD   204,115   204,115   28-Apr-05   13-Jul-05    
  5475117048   USD   3,864   3,864   28-Apr-05   29-Jun-05       5475117049  
USD   72,987   72,987   28-Apr-05   30-Jun-05       5475117050   USD   22,855  
22,855   28-Apr-05   3-Jul-05       5475117051   USD   104,720   104,720  
28-Apr-05   29-Jun-05       5475117052   USD   299,400   299,400   28-Apr-05  
26-Jun-05       5475117053   USD   70,950   70,950   28-Apr-05   6-Jul-05      
5475117054   USD   96,968   96,968   28-Apr-05   30-Jun-05       5475117055  
USD   75,584   75,584   28-Apr-05   22-Jun-05       5475119034   USD   469,540  
469,540   3-May-05   6-Jul-05       5475119035   USD   26,702   26,702  
3-May-05   6-Jul-05       5475119036   USD   158,000   158,000   3-May-05  
3-Jul-05       5475119037   USD   65,351   65,351   3-May-05   13-Jul-05      
5475119038   USD   274,275   274,275   3-May-05   28-Jun-05       5475119039  
USD   9,850   9,850   3-May-05   3-Jul-05       5475119040   USD   393,896  
393,896   3-May-05   3-Jul-05       5475119041   USD   295,800   295,800  
3-May-05   3-Jul-05       5475119042   USD   123,690   123,690   3-May-05  
3-Jul-05       5475119043   USD   48,000   48,000   3-May-05   6-Jul-05      
5475119044   USD   87,540   87,540   3-May-05   6-Jul-05       5475119045   USD
  10,810   10,810   3-May-05   15-Jun-05 917556   942284   CCX   5475063072  
USD   24,310   24,310   4-Mar-05   26-Jul-05       5475063074   USD   481,335  
481,335   4-Mar-05   11-May-05       5475063075   USD   245,482   245,482  
4-Mar-05   11-May-05       5475063077   USD   84   84   4-Mar-05   4-May-07    
  5475063078   USD   195,046   195,046   4-Mar-05   4-May-07       5475073024  
USD   677,805   677,805   14-Mar-05   18-May-05       5475073064   USD   166,100
  166,100   14-Mar-05   12-May-05       5475073065   USD   116,400   116,400  
14-Mar-05   12-May-05       5475073066   USD   176   176   14-Mar-05   11-May-05
      5475073067   USD   322,130   322,130   14-Mar-05   25-May-05      
5475073068   USD   248,873   248,873   14-Mar-05   25-May-05       5475073069  
USD   252,291   252,291   14-Mar-05   25-May-05       5475073070   USD   62,217
  62,217   14-Mar-05   17-May-05       5475073071   USD   297,064   297,064  
14-Mar-05   18-May-05       5475073072   USD   285,834   285,834   14-Mar-05  
11-May-05       5475077031   USD   131,267   131,267   18-Mar-05   18-May-05    
  5475077032   USD   48,060   48,060   18-Mar-05   18-May-05       5475077033  
USD   242,031   242,031   18-Mar-05   18-May-05       5475077034   USD   114,403
  114,403   18-Mar-05   18-May-05       5475077035   USD   431,477   431,477  
18-Mar-05   25-May-05       5475077036   USD   445,262   445,262   18-Mar-05  
19-May-05       5475077037   USD   251,074   251,074   18-Mar-05   19-May-05    
  5475077038   USD   3,890   3,890   18-Mar-05   15-May-05       5475077039  
USD   208,485   208,485   18-Mar-05   18-May-05       5475080025   USD  
1,080,983   1,080,983   21-Mar-05   25-May-05       5475082049   USD   148,844  
148,844   23-Mar-05   26-May-05       5475082050   USD   425,250   425,250  
23-Mar-05   26-May-05       5475082051   USD   202,939   202,939   23-Mar-05  
26-May-05       5475082052   USD   124,100   124,100   23-Mar-05   25-May-05    
  5475082053   USD   80,636   80,636   23-Mar-05   25-May-05       5475082054  
USD   465,006   465,006   23-Mar-05   25-May-05       5475082055   USD   174,199
  174,199   23-Mar-05   7-Jun-05       5475090052   USD   21,250   21,250  
31-Mar-05   29-May-05



--------------------------------------------------------------------------------

                                        5475090053   USD   31,356   31,356  
31-Mar-05   1-Jun-05       5475090054   USD   223,440   223,440   31-Mar-05  
5-Jun-05       5475090055   USD   116,865   116,865   31-Mar-05   1-Jun-05      
5475090056   USD   60,800   60,800   31-Mar-05   7-Jun-05       5475090058   USD
  173,399   173,399   31-Mar-05   8-Jun-05       5475090060   USD   257,965  
257,965   31-Mar-05   2-Jun-05       5475090061   USD   368,201   368,201  
31-Mar-05   1-Jun-05       5475090062   USD   271,488   271,488   31-Mar-05  
1-Jun-05       5475090063   USD   11,839   11,839   31-Mar-05   1-Jun-05      
5475098026   USD   654,056   654,056   8-Apr-05   8-Jun-05       5475098048  
USD   198,074   198,074   8-Apr-05   14-Jun-05       5475098049   USD   138,859
  138,859   8-Apr-05   22-Jun-05       5475103081   USD   282,595   282,595  
14-Apr-05   15-Jun-05       5475103082   USD   68,831   68,831   14-Apr-05  
15-Jun-05       5475108102   USD   11,979   11,979   19-Apr-05   26-Jun-05      
5475108103   USD   61,884   61,884   19-Apr-05   23-Jun-05       5475108104  
USD   217,406   217,406   19-Apr-05   22-Jun-05       5475108105   USD   423,952
  423,952   19-Apr-05   15-Jul-05       5475108106   USD   297,122   297,122  
19-Apr-05   13-Jul-05       5475108107   USD   31,624   31,624   19-Apr-05  
22-Jun-05       5475108125   USD   1,514,984   1,514,984   19-Apr-05   17-Jul-05
      5475108126   USD   1,342,252   1,342,252   19-Apr-05   23-Jun-05      
5475117056   USD   106,042   106,042   28-Apr-05   29-Jun-05       5475117057  
USD   332,349   332,349   28-Apr-05   29-Jun-05       5475117058   USD   60,175
  60,175   28-Apr-05   29-Jun-05       5475117059   USD   125,726   125,726  
28-Apr-05   29-Jun-05       5475117060   USD   104,077   104,077   28-Apr-05  
29-Jun-05       5475117061   USD   72,760   72,760   28-Apr-05   26-Jun-05      
5475117062   USD   70,168   70,168   28-Apr-05   29-Jun-05       5475117063  
USD   101,201   101,201   28-Apr-05   30-Jun-05       5475117064   USD   82,000
  82,000   28-Apr-05   30-Jun-05       5475117065   USD   78,780   78,780  
28-Apr-05   29-Jun-05       5475117066   USD   326,341   326,341   28-Apr-05  
12-Jul-05       5475117067   USD   256,296   256,296   28-Apr-05   12-Jul-05    
  5475119046   USD   174,044   174,044   3-May-05   3-Jul-05       5475119047  
USD   201,255   201,255   3-May-05   3-Jul-05       5475119048   USD   206,222  
206,222   3-May-05   6-Jul-05       5475119049   USD   116,615   116,615  
3-May-05   6-Jul-05       5475119050   USD   93,037   93,037   3-May-05  
6-Jul-05       5475119051   USD   43,838   43,838   3-May-05   6-Jul-05      
5475119052   USD   448,745   448,745   3-May-05   14-Jul-05       5475119053  
USD   136,862   136,862   3-May-05   6-Jul-05   943083   CCX   5815056020   USD
  9,229   9,229   25-Feb-05   6-May-05       5815082012   USD   12,685   12,685
  24-Mar-05   5-Jun-05       5815082013   USD   2,417   2,417   23-Mar-05  
5-Jun-06       5815082016   USD   7,937   7,937   23-Mar-05   5-Jun-05      
5815082018   USD   10,138   10,138   23-Mar-05   5-Jun-05       5815082021   USD
  1,790   1,790   23-Mar-05   5-Jun-05       5815082023   USD   2,400   2,400  
23-Mar-05   5-Jun-05       5815082024   USD   1,995   1,995   23-Mar-05  
5-Jun-05       5815096013   USD   2,945   2,945   6-Apr-05   28-May-05      
5815096014   USD   23,557   23,557   6-Apr-05   28-May-05       5815096015   USD
  7,740   7,740   6-Apr-05   28-May-05       5815096016   USD   18,226   18,226
  6-Apr-05   28-May-05       5815104016   USD   74,260   74,260   14-Apr-05  
6-Jul-05       5815104017   USD   1,263   1,263   14-Apr-05   6-Jul-05      
5815104018   USD   32,856   32,856   14-Apr-05   6-Jul-05       5815104019   USD
  24,130   24,130   14-Apr-05   6-Jul-05       5815104020   USD   26,379  
26,379   14-Apr-05   6-Jul-05       5815104021   USD   19,832   19,832  
14-Apr-05   6-Jul-05       5815104022   USD   3,271   3,271   18-Apr-05  
6-Jul-05       5815104023   USD   56,251   56,251   14-Apr-05   6-Jul-05      
5815104024   USD   16,938   16,938   14-Apr-05   6-Jul-05       5815104025   USD
  37,490   37,490   14-Apr-05   6-Jul-05       5815104026   USD   23,985  
23,985   14-Apr-05   6-Jul-05       5815104027   USD   12,180   12,180  
14-Apr-05   6-Jul-05       5815104028   USD   45,673   45,673   14-Apr-05  
6-Jul-05       5815104029   USD   81,110   81,110   14-Apr-05   6-Jul-05      
5815117005   USD   13,063   13,063   27-Apr-05   6-Jul-05       5815117006   USD
  1,110   1,110   27-Apr-05   6-Jul-05       5815117007   USD   5,790   5,790  
27-Apr-05   6-Jul-05       5815117008   USD   13,795   13,795   27-Apr-05  
6-Jul-05       5815117009   USD   11,160   11,160   27-Apr-05   6-Jul-05      
5815117010   USD   23,625   23,625   27-Apr-05   6-Jul-05



--------------------------------------------------------------------------------

                                        5815124006   USD   46,715   46,715  
4-May-05   6-Jul-05   943169   CCX   5475098051   USD   6,554   6,554   8-Apr-05
  22-Jun-05       5475108108   USD   57,950   57,950   19-Apr-05   29-Jun-05    
  5475108109   USD   3,275   3,275   19-Apr-05   22-Jun-05       5475108110  
USD   26,375   26,375   19-Apr-05   22-Jun-05       5475119054   USD   4,104  
4,104   3-May-05   6-Jul-05       5475119055   USD   74,835   74,835   3-May-05
  6-Jul-05 917556   943170   CCX   5475039069   USD   5,792   5,792   14-Feb-05
  24-May-05       5475039080   USD   11,505   11,505   14-Feb-05   25-May-05    
  5475052116   USD   134   134   22-Feb-05   11-May-05       5475059115   USD  
2,456   2,456   1-Mar-05   15-May-05       5475063096   USD   27,233   27,233  
4-Mar-05   14-Jun-05       5475063101   USD   1,975   1,975   4-Mar-05  
10-May-05       5475073077   USD   11,611   11,611   14-Mar-05   11-May-05      
5475073080   USD   7,032   7,032   14-Mar-05   11-May-05       5475073082   USD
  7,946   7,946   14-Mar-05   10-May-05       5475073086   USD   4,563   4,563  
14-Mar-05   11-May-05       5475073090   USD   5,406   5,406   14-Mar-05  
10-May-05       5475073091   USD   3,040   3,040   14-Mar-05   11-May-05      
5475073092   USD   3,524   3,524   14-Mar-05   11-May-05       5475073093   USD
  3,894   3,894   14-Mar-05   11-May-05       5475077040   USD   5,463   5,463  
18-Mar-05   18-May-05       5475077041   USD   7,569   7,569   18-Mar-05  
19-May-05       5475077042   USD   5,546   5,546   18-Mar-05   15-May-05      
5475077043   USD   4,393   4,393   18-Mar-05   20-Jul-05       5475077044   USD
  27,690   27,690   18-Mar-05   29-Jun-05       5475082058   USD   4,675   4,675
  23-Mar-05   25-May-05       5475082059   USD   4,085   4,085   23-Mar-05  
25-May-05       5475082060   USD   28,895   28,895   23-Mar-05   25-May-05      
5475082061   USD   9,689   9,689   23-Mar-05   18-May-05       5475082062   USD
  2,847   2,847   23-Mar-05   24-May-05       5475082063   USD   7,304   7,304  
23-Mar-05   24-May-08       5475082064   USD   9,626   9,626   23-Mar-05  
29-Jun-05       5475090065   USD   5,269   5,269   31-Mar-05   1-Jun-05      
5475090066   USD   22,145   22,145   31-Mar-05   1-Jun-05       5475090067   USD
  14,286   14,286   31-Mar-05   31-May-05       5475098052   USD   12,806  
12,806   8-Apr-05   8-Jun-05       5475098053   USD   8,437   8,437   8-Apr-05  
8-Jun-05       5475098054   USD   9,563   9,563   8-Apr-05   8-Jun-05      
5475098055   USD   61,751   61,751   8-Apr-05   21-Jun-05       5475098056   USD
  3,710   3,710   8-Apr-05   22-Jun-05       5475098057   USD   40,955   40,955
  8-Apr-05   12-Jun-05       5475098058   USD   19,680   19,680   8-Apr-05  
7-Jun-05       5475098059   USD   4,620   4,620   8-Apr-05   5-Jun-05      
5475103083   USD   53,965   53,965   14-Apr-05   23-Jun-05       5475103084  
USD   32,126   32,126   14-Apr-05   14-Jun-05       5475103085   USD   57,385  
57,385   14-Apr-05   15-Jun-05       5475103086   USD   12,230   12,230  
14-Apr-05   12-Jun-05       5475103087   USD   2,377   2,377   14-Apr-05  
12-Jun-05       5475103088   USD   20,350   20,350   14-Apr-05   15-Jun-05      
5475103089   USD   5,790   5,790   14-Apr-05   12-Jun-05       5475103090   USD
  8,363   8,363   14-Apr-05   15-Jun-05       5475103091   USD   22,564   22,564
  14-Apr-05   12-Jun-05       5475108111   USD   82,608   82,608   19-Apr-05  
6-Jul-05       5475108112   USD   6,155   6,155   19-Apr-05   22-Jun-05      
5475108114   USD   7,974   7,974   19-Apr-05   22-Jun-05       5475108115   USD
  35,220   35,220   19-Apr-05   22-Jul-05       5475108116   USD   28,013  
28,013   19-Apr-05   22-Jun-05       5475108117   USD   17,617   17,617  
19-Apr-05   19-Jun-05       5475108118   USD   22,680   22,680   19-Apr-05  
3-Jul-05       5475108119   USD   20,736   20,736   19-Apr-05   22-Jun-05      
5475117068   USD   23,969   23,969   28-Apr-05   29-Jun-05       5475117069  
USD   18,766   18,766   28-Apr-05   29-Jun-05       5475117070   USD   36,840  
36,840   28-Apr-05   29-Jun-05       5475117071   USD   3,314   3,314  
28-Apr-05   29-Jun-05       5475117072   USD   6,360   6,360   28-Apr-05  
22-Jun-05       5475117073   USD   3,494   3,494   28-Apr-05   26-Jun-05      
5475117074   USD   7,410   7,410   28-Apr-05   22-Jun-05       5475117075   USD
  13,400   13,400   28-Apr-05   26-Jun-05       5475119056   USD   10,781  
10,781   3-May-05   7-Jul-05       5475119057   USD   28,224   28,224   3-May-05
  3-Jul-05       5475119058   USD   5,040   5,040   3-May-05   3-Jul-05      
5475119059   USD   35,107   35,107   3-May-05   3-Jul-05



--------------------------------------------------------------------------------

                                    943281   CCX   5474322098   USD   10,507  
10,507   18-Nov-04   22-May-05       5474322101   USD   101,199   101,199  
18-Nov-04   5-Jun-05       5475006156   USD   286,085   286,085   7-Jan-05  
1-Jun-05       5475025084   USD   72,464   72,464   26-Jan-05   7-May-05      
5475038070   USD   65,985   65,985   7-Feb-05   24-May-05       5475049037   USD
  9   9   21-Feb-05   7-May-05       5475049040   USD   40   40   21-Feb-05  
7-May-05       5475049058   USD   19,851   19,851   21-Feb-05   10-May-05      
5475049061   USD   10,241   10,241   21-Feb-05   18-May-05       5475049062  
USD   310,448   310,448   21-Feb-05   7-May-05       5475049074   USD   18,112  
18,112   21-Feb-05   9-May-05       5475049076   USD   174,891   174,891  
21-Feb-05   7-May-05       5475049088   USD   43,880   43,880   21-Feb-05  
7-May-05       5475049092   USD   60   60   21-Feb-05   7-May-05      
5475049094   USD   14,495   14,495   21-Feb-05   7-May-05       5475055066   USD
  252   252   25-Feb-05   7-May-05       5475055071   USD   11,440   11,440  
25-Feb-05   6-Jul-05       5475055080   USD   178,316   178,316   25-Feb-05  
17-May-05       5475055087   USD   22,512   22,512   25-Feb-05   10-May-05      
5475055089   USD   252   252   25-Feb-05   10-May-05       5475055096   USD  
142,372   142,372   25-Feb-05   21-May-05       5475055099   USD   31,503  
31,503   25-Feb-05   10-May-05       5475055100   USD   106,186   106,186  
25-Feb-05   10-May-05       5475055105   USD   15   15   25-Feb-05   7-May-05  
    5475055106   USD   27,200   27,200   25-Feb-05   7-May-05       5475055107  
USD   6,940   6,940   25-Feb-05   7-May-05       5475055113   USD   255,250  
255,250   25-Feb-05   29-Jun-05       5475055114   USD   58,320   58,320  
25-Feb-05   26-Jun-05       5475055115   USD   138,860   138,860   25-Feb-05  
29-Jun-05       5475055116   USD   33,357   33,357   25-Feb-05   29-Jun-05      
5475055117   USD   27,585   27,585   25-Feb-05   6-Jul-05       5475055118   USD
  78,150   78,150   25-Feb-05   22-Jun-05       5475055119   USD   71,233  
71,233   25-Feb-05   13-Jul-05       5475055120   USD   70,860   70,860  
25-Feb-05   13-Jul-05       5475055121   USD   38,160   38,160   25-Feb-05  
22-Jun-05       5475055122   USD   131,670   131,670   25-Feb-05   6-Jul-05    
  5475055130   USD   252,808   252,808   25-Feb-05   10-May-05       5475055132
  USD   891,744   891,744   25-Feb-05   15-Jun-05       5475055134   USD  
1,078,315   1,078,315   25-Feb-05   6-Jul-05       5475055136   USD   873,000  
873,000   25-Feb-05   6-Jul-05       5475055138   USD   1,214,550   1,214,550  
25-Feb-05   6-Jul-05       5475055140   USD   1,328,750   1,328,750   25-Feb-05
  29-Jun-05       5475060067   USD   116,222   116,222   2-Mar-05   18-May-05  
    5475060068   USD   1,012,276   1,012,276   2-Mar-05   8-May-05      
5475060069   USD   154,969   154,969   2-Mar-05   8-May-05       5475060070  
USD   610,274   610,274   2-Mar-05   8-May-05       5475060076   USD   108,400  
108,400   2-Mar-05   20-Jul-05       5475060077   USD   382,154   382,154  
2-Mar-05   20-Jul-05       5475060078   USD   385,550   385,550   2-Mar-05  
13-Jul-05       5475060079   USD   265,404   265,404   2-Mar-05   28-Aug-05    
  5475060080   USD   305,800   305,800   2-Mar-05   6-Jul-05       5475060081  
USD   758,520   758,520   2-Mar-05   6-Jul-05       5475060082   USD   263,235  
263,235   2-Mar-05   20-Jul-05       5475060083   USD   33,792   33,792  
2-Mar-05   6-Jul-05       5475060084   USD   48,440   48,440   2-Mar-05  
20-Jul-05       5475060085   USD   17,845   17,845   2-Mar-05   20-Jul-05      
5475060086   USD   67,352   67,352   2-Mar-05   13-Jul-05       5475060087   USD
  57,830   57,830   2-Mar-05   13-Jul-05       5475060088   USD   13,907  
13,907   2-Mar-05   29-Jun-05       5475060089   USD   54,386   54,386  
2-Mar-05   18-May-05       5475060090   USD   13,300   13,300   2-Mar-05  
20-Jul-05       5475063138   USD   5,635   5,635   7-Mar-05   7-May-05      
5475063139   USD   9,690   9,690   7-Mar-05   7-May-05       5475063144   USD  
96,872   96,872   7-Mar-05   7-May-05       5475063145   USD   390,148   390,148
  7-Mar-05   17-May-05       5475063146   USD   167,505   167,505   7-Mar-05  
13-May-05       5475063147   USD   34,016   34,016   7-Mar-05   13-May-05      
5475063148   USD   92,720   92,720   7-Mar-05   13-May-05       5475063149   USD
  59,315   59,315   7-Mar-05   13-May-05       5475063150   USD   90,858  
90,858   7-Mar-05   13-May-05       5475063151   USD   937,422   937,422  
7-Mar-05   13-May-05       5475063152   USD   843,613   843,613   7-Mar-05  
7-May-05       5475063154   USD   373,334   373,334   7-Mar-05   7-May-05      
5475063155   USD   354,170   354,170   7-Mar-05   7-May-05



--------------------------------------------------------------------------------

                                        5475063156   USD   341,932   341,932  
7-Mar-05   13-May-05       5475063157   USD   840,915   840,915   7-Mar-05  
1-Jun-05       5475063158   USD   7,458   7,458   7-Mar-05   7-May-05      
5475063159   USD   342   342   7-Mar-05   13-May-05       5475063160   USD  
224,569   224,569   7-Mar-05   13-May-05       5475063161   USD   560,724  
560,724   7-Mar-05   17-May-05       5475063163   USD   234,712   234,712  
7-Mar-05   13-May-05       5475063164   USD   353,548   353,548   7-Mar-05  
13-May-05       5475063165   USD   210,850   210,850   7-Mar-05   17-May-05    
  5475063168   USD   32,765   32,765   7-Mar-05   7-May-05       5475063169  
USD   14,346   14,346   7-Mar-05   7-May-05       5475063170   USD   41,240  
41,240   7-Mar-05   7-May-05       5475063171   USD   13,187   13,187   7-Mar-05
  7-May-05       5475068044   USD   1,626   1,626   10-Mar-05   31-May-05      
5475068045   USD   363,899   363,899   10-Mar-05   10-May-05       5475068046  
USD   477,717   477,717   10-Mar-05   17-May-05       5475068047   USD   572,824
  572,824   10-Mar-05   17-May-05       5475068048   USD   327,609   327,609  
10-Mar-05   10-May-05       5475068049   USD   32,963   32,963   10-Mar-05  
13-May-05       5475068050   USD   272,716   272,716   10-Mar-05   10-May-05    
  5475068053   USD   65,748   65,748   10-Mar-05   7-May-05       5475068054  
USD   144,769   144,769   10-Mar-05   4-Jun-05       5475070050   USD  
1,810,617   1,810,617   11-Mar-05   15-Jun-05       5475074072   USD   14,075  
14,075   16-Mar-05   13-May-05       5475074073   USD   19,643   19,643  
16-Mar-05   10-May-05       5475074074   USD   11,745   11,745   16-Mar-05  
20-May-05       5475074075   USD   25,243   25,243   16-Mar-05   20-May-05      
5475074076   USD   2,200   2,200   16-Mar-05   18-May-05       5475074077   USD
  17,445   17,445   16-Mar-05   13-May-05       5475074078   USD   13,900  
13,900   16-Mar-05   13-May-05       5475074084   USD   432,338   432,338  
16-Mar-05   15-May-05       5475074085   USD   127,197   127,197   16-Mar-05  
24-May-05       5475074086   USD   343,472   343,472   16-Mar-05   21-May-05    
  5475074087   USD   28,230   28,230   16-Mar-05   20-May-05       5475074088  
USD   53,384   53,384   16-Mar-05   20-May-05       5475074089   USD   64,849  
64,849   16-Mar-05   17-May-05       5475074090   USD   101,003   101,003  
16-Mar-05   20-May-05       5475074091   USD   25,939   25,939   16-Mar-05  
27-May-05       5475074092   USD   907,893   907,893   16-Mar-05   20-May-05    
  5475074093   USD   276,318   276,318   16-Mar-05   14-May-05       5475074094
  USD   19,552   19,552   16-Mar-05   20-May-05       5475074095   USD   100,043
  100,043   16-Mar-05   17-May-05       5475074096   USD   210,242   210,242  
16-Mar-05   20-May-05       5475074097   USD   171,626   171,626   16-Mar-05  
17-May-05       5475074098   USD   107,363   107,363   16-Mar-05   14-May-05    
  5475074099   USD   420,000   420,000   16-Mar-05   14-May-05       5475074100
  USD   296,104   296,104   16-Mar-05   20-May-05       5475074101   USD  
631,654   631,654   16-Mar-05   17-May-05       5475074102   USD   801,640  
801,640   16-Mar-05   21-May-05       5475074103   USD   372,601   372,601  
16-Mar-05   18-Jun-05       5475074104   USD   450,766   450,766   16-Mar-05  
17-May-05       5475074105   USD   1,178,590   1,178,590   16-Mar-05   28-May-05
      5475074106   USD   238,164   238,164   16-Mar-05   20-May-05      
5475074107   USD   68,584   68,584   16-Mar-05   20-May-05       5475074108  
USD   69,675   69,675   16-Mar-05   21-May-05       5475074109   USD   581,748  
581,748   16-Mar-05   20-May-05       5475074110   USD   359,400   359,400  
16-Mar-05   21-May-05       5475074111   USD   319,200   319,200   16-Mar-05  
20-May-05       5475074112   USD   51,144   51,144   16-Mar-05   21-May-05      
5475074113   USD   27,767   27,767   16-Mar-05   17-May-05       5475074114  
USD   41,729   41,729   16-Mar-05   17-May-05       5475074115   USD   41,578  
41,578   16-Mar-05   12-Aug-05       5475074116   USD   180,018   180,018  
16-Mar-05   14-May-05       5475074117   USD   26,580   26,580   16-Mar-05  
14-May-05       5475074118   USD   37,323   37,323   16-Mar-05   14-May-05      
5475074119   USD   29,700   29,700   16-Mar-05   14-May-05       5475074120  
USD   225,070   225,070   16-Mar-05   20-May-05       5475074121   USD   55,460
  55,460   16-Mar-05   13-May-05       5475074122   USD   30,320   30,320  
16-Mar-05   17-May-05       5475074123   USD   104,700   104,700   16-Mar-05  
20-May-05       5475082065   USD   71,269   71,269   23-Mar-05   24-May-05      
5475082066   USD   48,750   48,750   23-Mar-05   25-May-05       5475082068  
USD   49,019   49,019   23-Mar-05   24-May-05       5475082069   USD   117   117
  23-Mar-05   27-May-05



--------------------------------------------------------------------------------

                                        5475082070   USD   17,257   17,257  
23-Mar-05   20-May-05       5475082071   USD   438,750   438,750   23-Mar-05  
10-Jun-05       5475082072   USD   103,436   103,436   23-Mar-05   28-May-05    
  5475082073   USD   210,571   210,571   23-Mar-05   28-May-05       5475082074
  USD   441,060   441,060   23-Mar-05   7-Jun-05       5475082075   USD  
249,550   249,550   23-Mar-05   14-Jun-05       5475082076   USD   40,888  
40,888   23-Mar-05   7-Jun-05       5475082077   USD   224,789   224,789  
23-Mar-05   27-May-05       5475082078   USD   295,063   295,063   23-Mar-05  
28-May-05       5475082079   USD   378,000   378,000   23-Mar-05   21-Jun-05    
  5475082080   USD   21,000   21,000   23-Mar-05   21-May-05       5475082081  
USD   49,678   49,678   23-Mar-05   1-Jun-05       5475082084   USD   19,426  
19,426   23-Mar-05   1-Jun-05       5475082086   USD   611,010   611,010  
23-Mar-05   21-Jun-05       5475082088   USD   548,100   548,100   23-Mar-05  
7-Jun-05       5475082090   USD   645,987   645,987   23-Mar-05   28-May-05    
  5475088071   USD   30,644   30,644   30-Mar-05   31-May-05       5475088072  
USD   24,683   24,683   30-Mar-05   31-May-05       5475088073   USD   30,719  
30,719   30-Mar-05   31-May-05       5475088074   USD   486,230   486,230  
30-Mar-05   8-Jun-05       5475088075   USD   120,000   120,000   30-Mar-05  
14-May-05       5475088076   USD   119,601   119,601   30-Mar-05   4-Jun-05    
  5475088077   USD   375,253   375,253   30-Mar-05   7-Jun-05       5475088078  
USD   29,400   29,400   30-Mar-05   1-Jun-05       5475088079   USD   810,000  
810,000   30-Mar-05   7-Jun-05       5475088080   USD   141,133   141,133  
30-Mar-05   31-May-05       5475088081   USD   35,961   35,961   30-Mar-05  
31-May-05       5475088082   USD   47,204   47,204   30-Mar-05   31-May-05      
5475088083   USD   10,605   10,605   30-Mar-05   28-May-05       5475088084  
USD   128,000   128,000   30-Mar-05   30-May-05       5475088085   USD   398,670
  398,670   30-Mar-05   7-Jun-05       5475088086   USD   144,940   144,940  
30-Mar-05   4-Jun-05       5475088087   USD   64   64   30-Mar-05   27-May-05  
    5475088088   USD   17,220   17,220   30-Mar-05   31-May-05       5475088089
  USD   503,436   503,436   30-Mar-05   17-Aug-05       5475088090   USD  
35,496   35,496   30-Mar-05   10-Aug-05       5475088091   USD   24,474   24,474
  30-Mar-05   27-Jul-05       5475097052   USD   164,879   164,879   7-Apr-05  
10-Jun-05       5475097053   USD   339,986   339,986   7-Apr-05   3-Jun-05      
5475097054   USD   15,593   15,593   7-Apr-05   3-Jun-05       5475097055   USD
  205,986   205,986   7-Apr-05   10-Jun-05       5475097057   USD   36,600  
36,600   7-Apr-05   8-Jun-05       5475097058   USD   123,329   123,329  
7-Apr-05   11-Jun-05       5475097059   USD   47,520   47,520   7-Apr-05  
10-Jun-05       5475097060   USD   52,132   52,132   7-Apr-05   11-Jun-05      
5475097061   USD   122,696   122,696   7-Apr-05   28-Jun-05       5475097062  
USD   1,039,100   1,039,100   7-Apr-05   8-Jun-05       5475097063   USD  
359,200   359,200   7-Apr-05   24-Jun-05       5475097064   USD   558,476  
558,476   7-Apr-05   10-Jun-05       5475097065   USD   737,685   737,685  
7-Apr-05   10-Jun-05       5475097066   USD   27,765   27,765   7-Apr-05  
10-Jun-05       5475097067   USD   447,390   447,390   7-Apr-05   17-Jun-05    
  5475097068   USD   284,059   284,059   7-Apr-05   10-Jun-05       5475097069  
USD   413,910   413,910   7-Apr-05   24-Jun-05       5475097070   USD   105,000
  105,000   7-Apr-05   10-Jun-05       5475097071   USD   18,950   18,950  
7-Apr-05   3-Jun-05       5475097072   USD   210,235   210,235   7-Apr-05  
7-Jun-05       5475097073   USD   611,712   611,712   7-Apr-05   11-Jun-05      
5475097074   USD   116,250   116,250   7-Apr-05   10-Jun-05       5475097075  
USD   95,622   95,622   7-Apr-05   10-Jun-05       5475097076   USD   203,025  
203,025   7-Apr-05   11-Jun-05       5475097077   USD   13,440   13,440  
7-Apr-05   18-Jun-05       5475097078   USD   7,498   7,498   7-Apr-05  
7-Aug-05       5475097079   USD   73,520   73,520   7-Apr-05   4-Jun-05      
5475097080   USD   21,552   21,552   7-Apr-05   4-Jun-05       5475097081   USD
  30,128   30,128   7-Apr-05   11-Jun-05       5475097082   USD   8,100   8,100
  7-Apr-05   4-Jun-05       5475097083   USD   65,585   65,585   7-Apr-05  
4-Jun-05       5475097084   USD   34,076   34,076   7-Apr-05   4-Jun-05      
5475097085   USD   23,520   23,520   7-Apr-05   4-Jun-05       5475097086   USD
  11,795   11,795   7-Apr-05   4-Jun-05       5475097087   USD   20,570   20,570
  7-Apr-05   31-May-05       5475097088   USD   43,000   43,000   7-Apr-05  
10-Jun-05       5475097089   USD   89,708   89,708   7-Apr-05   10-Jun-05



--------------------------------------------------------------------------------

                                        5475097090   USD   29,375   29,375  
7-Apr-05   10-Jun-05       5475097091   USD   34,522   34,522   7-Apr-05  
10-Jun-05       5475097092   USD   962,592   962,592   7-Apr-05   7-Sep-05      
5475097093   USD   99,180   99,180   7-Apr-05   17-Aug-05       5475102066   USD
  196,076   196,076   13-Apr-05   18-Jun-05       5475102067   USD   52,250  
52,250   13-Apr-05   18-Jun-05       5475102068   USD   700,215   700,215  
13-Apr-05   18-Jun-05       5475102069   USD   57,544   57,544   13-Apr-05  
17-Jun-05       5475102070   USD   32,208   32,208   13-Apr-05   15-Jun-05      
5475102071   USD   333,958   333,958   13-Apr-05   17-Jun-05       5475102072  
USD   26,786   26,786   13-Apr-05   17-Jun-05       5475102073   USD   113,295  
113,295   13-Apr-05   17-Jun-05       5475102074   USD   566,659   566,659  
13-Apr-05   13-Jul-05       5475102075   USD   294,390   294,390   13-Apr-05  
17-Jun-05       5475102076   USD   256,316   256,316   13-Apr-05   15-Jun-05    
  5475102077   USD   75,240   75,240   13-Apr-05   11-Jun-05       5475102078  
USD   111,950   111,950   13-Apr-05   17-Jun-05       5475102079   USD   116,300
  116,300   13-Apr-05   17-Jun-05       5475102080   USD   169,368   169,368  
13-Apr-05   14-Jun-05       5475102082   USD   306,967   306,967   13-Apr-05  
2-Jul-05       5475102083   USD   145,312   145,312   13-Apr-05   18-Jun-05    
  5475102084   USD   340,764   340,764   13-Apr-05   21-Jun-05       5475102085
  USD   65,327   65,327   13-Apr-05   18-Jun-05       5475102086   USD   100,790
  100,790   13-Apr-05   17-Jun-05       5475102087   USD   477,700   477,700  
13-Apr-05   18-Jun-05       5475102088   USD   504,440   504,440   13-Apr-05  
26-Jul-05       5475102089   USD   46,200   46,200   13-Apr-05   10-Jun-05      
5475102090   USD   36,000   36,000   13-Apr-05   17-Jun-05       5475102091  
USD   130,147   130,147   13-Apr-05   15-Jun-05       5475102092   USD   23,075
  23,075   13-Apr-05   11-Jun-05       5475102093   USD   47,961   47,961  
13-Apr-05   18-Jun-05       5475102094   USD   10,080   10,080   13-Apr-05  
11-Jun-05       5475102095   USD   37,680   37,680   13-Apr-05   11-Jun-05      
5475102096   USD   23,310   23,310   13-Apr-05   14-Jun-05       5475102097  
USD   162,449   162,449   13-Apr-05   31-Aug-05       5475104001   USD   754,000
  754,000   14-Apr-05   5-Jul-05       5475111012   USD   98,967   98,967  
21-Apr-05   18-Jun-05       5475111013   USD   63,150   63,150   21-Apr-05  
25-Jun-05       5475111014   USD   476,906   476,906   21-Apr-05   29-Jul-05    
  5475111015   USD   62,862   62,862   21-Apr-05   24-Jun-05       5475111016  
USD   64,000   64,000   21-Apr-05   18-Jun-05       5475111017   USD   170,000  
170,000   21-Apr-05   25-Jun-05       5475111018   USD   677,650   677,650  
21-Apr-05   24-Jun-05       5475111019   USD   416,250   416,250   21-Apr-05  
25-Jun-05       5475111020   USD   39,087   39,087   21-Apr-05   2-Jul-05      
5475111021   USD   249,334   249,334   21-Apr-05   1-Jul-05       5475111022  
USD   284,850   284,850   21-Apr-05   25-Jun-05       5475111023   USD   181,427
  181,427   21-Apr-05   12-Aug-05       5475111024   USD   105,525   105,525  
21-Apr-05   25-Jun-05       5475111025   USD   788,841   788,841   21-Apr-05  
25-Jun-05       5475111026   USD   175,050   175,050   21-Apr-05   25-Jun-05    
  5475111027   USD   238,700   238,700   21-Apr-05   9-Aug-05       5475111028  
USD   828,526   828,526   21-Apr-05   28-Jun-05       5475111029   USD   115,650
  115,650   21-Apr-05   1-Jul-05       5475111030   USD   17,730   17,730  
21-Apr-05   20-Jul-05       5475111031   USD   3,570   3,570   21-Apr-05  
22-Jun-05       5475111032   USD   16,598   16,598   21-Apr-05   9-Jul-05      
5475111033   USD   112,746   112,746   21-Apr-05   18-Jun-05       5475111034  
USD   14,925   14,925   21-Apr-05   18-Jun-05       5475111035   USD   22,640  
22,640   21-Apr-05   18-Jun-05       5475111036   USD   89,178   89,178  
21-Apr-05   25-Jun-05       5475111037   USD   98,774   98,774   21-Apr-05  
2-Jul-05       5475111038   USD   68,700   68,700   21-Apr-05   9-Jul-05      
5475111039   USD   227,750   227,750   21-Apr-05   24-Jun-05       5475111040  
USD   37,620   37,620   21-Apr-05   24-Jun-05       5475111041   USD   1,113,600
  1,113,600   21-Apr-05   31-Aug-05       5475111042   USD   1,468,000  
1,468,000   21-Apr-05   31-Aug-05       5475117018   USD   66,474   66,474  
27-Apr-05   24-Aug-05       5475123032   USD   84,311   84,311   4-May-05  
6-Jul-05       5475123033   USD   17,820   17,820   4-May-05   2-Jul-05      
5475123034   USD   420,610   420,610   4-May-05   2-Aug-05       5475123035  
USD   57,544   57,544   4-May-05   5-Jul-05       5475123036   USD   202,625  
202,625   4-May-05   6-Jul-05       5475123037   USD   116,364   116,364  
4-May-05   1-Jul-05



--------------------------------------------------------------------------------

                                        5475123038   USD   308,909   308,909  
4-May-05   29-Jul-05       5475123039   USD   129,600   129,600   4-May-05  
2-Jul-05       5475123040   USD   72,280   72,280   4-May-05   5-Jul-05      
5475123041   USD   98,840   98,840   4-May-05   6-Jul-05       5475123042   USD
  378,450   378,450   4-May-05   19-Jul-05       5475123043   USD   428,539  
428,539   4-May-05   5-Jul-05       5475123044   USD   139,190   139,190  
4-May-05   22-Jul-05       5475123045   USD   40,800   40,800   4-May-05  
12-Jul-05       5475123046   USD   235,000   235,000   4-May-05   28-Jun-05    
  5475123047   USD   95,852   95,852   4-May-05   4-Jul-05       5475123048  
USD   50,891   50,891   4-May-05   28-Jun-05       5475123049   USD   351,548  
351,548   4-May-05   19-Jul-05       5475123050   USD   852,998   852,998  
4-May-05   2-Jul-05       5475123051   USD   268,900   268,900   4-May-05  
19-Jul-05       5475123052   USD   334,270   334,270   4-May-05   19-Jul-05    
  5475123053   USD   816,434   816,434   4-May-05   9-Aug-05       5475123054  
USD   288,900   288,900   4-May-05   16-Aug-05       5475123055   USD   46,200  
46,200   4-May-05   2-Jul-05       5475123056   USD   10,876   10,876   4-May-05
  16-Jul-05       5475123057   USD   25,733   25,733   4-May-05   9-Jul-05      
5475123058   USD   10,640   10,640   4-May-05   9-Jul-05       5475123059   USD
  149,128   149,128   4-May-05   9-Jul-05       5475123060   USD   51,700  
51,700   4-May-05   27-Jun-05       5475123061   USD   32,345   32,345  
4-May-05   9-Jul-05       5475123062   USD   24,410   24,410   4-May-05  
16-Jul-05       5475123063   USD   24,975   24,975   4-May-05   9-Jul-05      
5475123064   USD   42,266   42,266   4-May-05   9-Jul-05       5475123065   USD
  32,938   32,938   4-May-05   9-Jul-05       5475123066   USD   79,436   79,436
  4-May-05   9-Jul-05       5475123067   USD   50,495   50,495   4-May-05  
6-Aug-05       5475123068   USD   40,180   40,180   4-May-05   5-Jul-05      
5475123069   USD   637,200   637,200   4-May-05   21-Sep-05   943282   CCX  
5474364071   USD   14,710   14,710   29-Dec-04   14-Jun-05       5475063173  
USD   14,878   14,878   7-Mar-05   7-May-05       5475063175   USD   33,520  
33,520   7-Mar-05   7-May-05       5475063176   USD   32,341   32,341   7-Mar-05
  7-May-05       5475068058   USD   3,536   3,536   10-Mar-05   10-May-05      
5475068059   USD   11,518   11,518   10-Mar-05   20-May-05       5475074124  
USD   49,200   49,200   16-Mar-05   13-May-05       5475074125   USD   74   74  
16-Mar-05   13-May-05       5475074126   USD   64,913   64,913   16-Mar-05  
17-May-05       5475074127   USD   9,257   9,257   16-Mar-05   20-May-05      
5475074128   USD   60,999   60,999   16-Mar-05   20-May-05       5475082085  
USD   28,309   28,309   23-Mar-05   28-May-05       5475082087   USD   77,309  
77,309   23-Mar-05   21-May-05       5475097094   USD   106,909   106,909  
7-Apr-05   3-Jun-05       5475097095   USD   70,200   70,200   7-Apr-05  
3-Jun-05       5475102098   USD   77,945   77,945   13-Apr-05   17-Jun-05      
5475102099   USD   52,924   52,924   13-Apr-05   4-Jun-05       5475111043   USD
  12,023   12,023   21-Apr-05   4-Jun-05       5475111044   USD   212,453  
212,453   21-Apr-05   19-Jul-05       5475111045   USD   65,546   65,546  
21-Apr-05   18-Jun-05       5475123070   USD   13,952   13,952   4-May-05  
23-Jul-05   943283   CCX   5475049050   USD   2,873   2,873   21-Feb-05  
7-May-05       5475055077   USD   6,300   6,300   25-Feb-05   6-Jul-05      
5475055078   USD   10,400   10,400   25-Feb-05   19-Jun-05       5475055131  
USD   67,044   67,044   25-Feb-05   13-Jul-05       5475055133   USD   16,700  
16,700   25-Feb-05   22-Jun-05       5475055135   USD   58,600   58,600  
25-Feb-05   29-Jun-05       5475055137   USD   32,213   32,213   25-Feb-05  
13-Jul-05       5475055139   USD   30,151   30,151   25-Feb-05   6-Jul-05      
5475060095   USD   36,193   36,193   2-Mar-05   20-Jul-05       5475060096   USD
  16,213   16,213   2-Mar-05   20-Jul-05       5475060097   USD   3,185   3,185
  2-Mar-05   29-Jun-05       5475060098   USD   12,740   12,740   2-Mar-05  
29-Jun-05       5475060099   USD   9,600   9,600   2-Mar-05   29-Jun-05      
5475060100   USD   12,082   12,082   2-Mar-05   29-Jun-05       5475060101   USD
  46,498   46,498   2-Mar-05   20-Jul-05       5475060102   USD   11,010  
11,010   2-Mar-05   29-Jun-05       5475063140   USD   11,191   11,191  
7-Mar-05   21-May-05       5475063141   USD   7,154   7,154   7-Mar-05  
7-May-05       5475063142   USD   7,821   7,821   7-Mar-05   7-May-05      
5475063178   USD   38,631   38,631   7-Mar-05   7-May-05       5475063179   USD
  2,576   2,576   7-Mar-05   7-May-05



--------------------------------------------------------------------------------

                                        5475063180   USD   52,202   52,202  
7-Mar-05   7-May-05       5475063181   USD   15,139   15,139   7-Mar-05  
7-May-05       5475063182   USD   13,965   13,965   7-Mar-05   7-May-05      
5475063184   USD   11,404   11,404   7-Mar-05   7-May-05       5475063185   USD
  12,489   12,489   7-Mar-05   7-May-05       5475063186   USD   9,960   9,960  
7-Mar-05   7-May-05       5475063187   USD   56,900   56,900   7-Mar-05  
10-May-05       5475074080   USD   10,483   10,483   16-Mar-05   14-May-05      
5475074082   USD   14,997   14,997   16-Mar-05   14-May-05       5475074083  
USD   7,479   7,479   16-Mar-05   14-May-05       5475074129   USD   24,890  
24,890   16-Mar-05   19-May-05       5475082089   USD   20,625   20,625  
23-Mar-05   21-May-05       5475088092   USD   12,960   12,960   30-Mar-05  
24-May-05       5475088093   USD   18,992   18,992   30-Mar-05   28-May-05      
5475088094   USD   12,447   12,447   30-Mar-05   28-May-05       5475088095  
USD   16,965   16,965   30-Mar-05   8-Jun-05       5475088096   USD   23,437  
23,437   30-Mar-05   31-May-05       5475088097   USD   14,640   14,640  
30-Mar-05   11-Aug-05       5475097096   USD   26,774   26,774   7-Apr-05  
4-Jun-05       5475097097   USD   39,790   39,790   7-Apr-05   4-Jun-05      
5475097098   USD   29,014   29,014   7-Apr-05   4-Jun-05       5475097099   USD
  3,150   3,150   7-Apr-05   8-Jun-05       5475097100   USD   16,240   16,240  
7-Apr-05   31-May-05       5475097101   USD   22,230   22,230   7-Apr-05  
24-Jun-05       5475097102   USD   21,268   21,268   7-Apr-05   4-Jun-05      
5475097103   USD   13,450   13,450   7-Apr-05   11-Jun-05       5475097104   USD
  15,660   15,660   7-Apr-05   14-Jun-05       5475097105   USD   52,618  
52,618   7-Apr-05   7-Jun-05       5475102100   USD   24,197   24,197  
13-Apr-05   6-Jul-05       5475102101   USD   46,131   46,131   13-Apr-05  
15-Jun-05       5475102102   USD   32,860   32,860   13-Apr-05   14-Jun-05      
5475111046   USD   8,091   8,091   21-Apr-05   18-Jun-05       5475111047   USD
  36,256   36,256   21-Apr-05   23-Jul-05       5475111048   USD   40,368  
40,368   21-Apr-05   25-Jun-05       5475111049   USD   6,805   6,805  
21-Apr-05   22-Jun-05       5475111050   USD   25,822   25,822   21-Apr-05  
24-Jun-05       5475111051   USD   76,550   76,550   21-Apr-05   25-Jun-05      
5475111052   USD   11,940   11,940   21-Apr-05   25-Jun-05       5475111053  
USD   8,600   8,600   21-Apr-05   25-Jun-05       5475111054   USD   15,400  
15,400   21-Apr-05   18-Jun-05       5475111055   USD   31,248   31,248  
21-Apr-05   14-Jun-05       5475111056   USD   26,651   26,651   21-Apr-05  
16-Jul-05       5475123071   USD   11,328   11,328   4-May-05   2-Jul-05      
5475123072   USD   8,557   8,557   4-May-05   9-Jul-05       5475123073   USD  
20,452   20,452   4-May-05   9-Jul-05       5475123074   USD   14,900   14,900  
4-May-05   9-Jul-05       5475123075   USD   14,859   14,859   4-May-05  
9-Jul-05       5475123076   USD   10,700   10,700   4-May-05   23-Jul-05      
5475123077   USD   6,900   6,900   4-May-05   6-Jul-05       5475123078   USD  
2,400   2,400   4-May-05   6-Jul-05       5475123079   USD   120,066   120,066  
4-May-05   16-Jul-05       5475123080   USD   23,300   23,300   4-May-05  
28-Jun-05       5475123081   USD   8,100   8,100   4-May-05   9-Jul-05      
5475123082   USD   15,680   15,680   4-May-05   12-Jul-05       5475123083   USD
  10,283   10,283   4-May-05   9-Jul-05       5475123084   USD   18,969   18,969
  4-May-05   5-Jul-05       5475123085   USD   20,854   20,854   4-May-05  
28-Jun-05       5475123086   USD   10,920   10,920   4-May-05   12-Jul-05      
    TOTAL   164,786,131    

 



--------------------------------------------------------------------------------

Schedule III

LC SUBSIDIARIES

 

1. Banana Republic, LLC

 

2. Gap (Canada) Inc.

 

3. Gap (France) S.A.S.

 

4. Gap (Japan) K.K.

 

5. Gap (Netherlands) B.V.

 

6. GPS Consumer Direct, Inc.

 

7. GPS (Great Britain) Limited

 

8. Old Navy (Canada) Inc.

 

9. Forth & Towne LLC



--------------------------------------------------------------------------------

Schedule IV

PLANS

None



--------------------------------------------------------------------------------

Schedule V

ERISA MATTERS

None



--------------------------------------------------------------------------------

Schedule VI

ENVIRONMENTAL MATTERS

None



--------------------------------------------------------------------------------

Schedule VII

EXISTING DEBT

 

Borrower

 

Amount

 

Type of Debt

  Date Expires Gap (Japan) K.K.   USD 50,000,000   6.25% 10-Year Notes  
March 1, 2009 Gap (France) SAS   Euro 2,145,619   Bank Guarantee for lease
payments in France Societe Generale   Evergreen GIS Singapore   SGD 200,000  
Bank Guarantee for lease payments in Citibank   Evergreen GIS Holdings Ltd.  
HKD 5,000,000   Bank Guarantee for lease payments in Citibank   Evergreen GIS
Dubai   USD 164,000   Continuing Guarantee for operating expenses in HSBC  
Evergreen



--------------------------------------------------------------------------------

Schedule VIII

EXISTING LIENS

Landlord Liens:

Lease Agreement, between Metropolitan Life Insurance Company, on behalf of the
Tower Fund, a commingled separate account, as Landlord and The Gap, Inc., as
Tenant for Gateway Business Center, Building #1, City of Grove City, Ohio, dated
January 29, 1998 (the Ohio Catalog Center)

Amended and Restated Industrial Lease Agreement, between Industrial Developments
International, Inc., as Landlord and The Gap, Inc., as Tenant for 1200 Worldwide
Blvd., Hebron, Kentucky, dated March 10, 1998 (the Gap Outlet Distribution
Center)

Industrial Lease Agreement, between Industrial Developments International, Inc.,
as Landlord, and The Gap, Inc., as Tenant for 1405 Worldwide Blvd., Hebron,
Kentucky, dated June 15, 2000 (the Old Navy Outlet Distribution Center)



--------------------------------------------------------------------------------

Exhibit A-1 to the

Letter of Credit Agreement

[FORM OF OPINION OF COUNSEL TO THE ACCOUNT PARTIES]

1. The California Subsidiary is authorized to exercise all its powers, rights
and privileges and is in good legal standing under the laws of the State of
California, and each of the Company and the Delaware Subsidiaries is validly
existing and in good standing under the Applicable Law of the State of Delaware.

2. Each Loan Party has the power and authority to execute, deliver and perform
all of its obligations under each of the Letter of Credit Agreements to which it
is a party, and the execution and delivery of each of the Letter of Credit
Agreements by each Loan Party which is a party thereto and the consummation by
each Loan Party of the transactions contemplated thereby have been duly
authorized by all requisite action on the part of each Loan Party. Each of the
Letter of Credit Agreements has been duly executed and delivered by each Loan
Party, which is a party thereto.

3. The execution and delivery by each Loan Party of each of the Letter of Credit
Agreements to which it is a party and the performance by each Loan Party of its
obligations under each of the Letter of Credit Agreements, each in accordance
with its terms, does not (i) conflict with the Constitutive Documents of such
Loan Party, (ii) constitute a violation of, or a default under, any Applicable
Contracts or (iii) cause the creation of any security interest or lien upon any
of the property of such Loan Party pursuant to any Applicable Contracts to which
it is a party. I call to your attention that certain of the Applicable Contracts
are governed by laws other than those as to which I express my opinion. I
express no opinion as to the effect of such other laws on the opinions herein
stated.

4. Neither the execution, delivery nor performance by any Loan Party of the
Letter of Credit Agreements to which it is a party will contravene any provision
of any Applicable Law.

5. No Governmental Approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize, or is required in connection
with, the execution, delivery or performance of any of the Letter of Credit
Agreements by any Loan Party.

6. There is no action, suit or proceeding pending or, to my knowledge, overtly
threatened against any Loan Party in or before any court, Governmental Authority
or arbitrator, which has a reasonable probability (taking into account the
exhaustion of all appeals and the assertion of all defenses) of having a
Material Adverse Effect or which purports to affect the legality, validity or
enforceability of any Loan Document.



--------------------------------------------------------------------------------

Exhibit A-2 to the

Letter of Credit Agreement

[FORM OF CORPORATE OPINION OF SPECIAL NEW YORK COUNSEL TO THE

ACCOUNT PARTIES]

1. Each of the Letter of Credit Agreements constitutes the legal, valid and
binding obligation of each Loan Party, enforceable against such Loan Party in
accordance with its terms.

2. The execution, delivery or performance by each Loan Party of the Letter of
Credit Agreements will not contravene any provision of any Applicable Law of the
State of New York or any Applicable Law of the United States of America.

3. No Governmental Approval, which has not been obtained or made, is required to
be obtained or made by a Loan Party in connection with the execution or delivery
of any of the Letter of Credit Agreements by any Loan Party or the
enforceability of the Letter of Credit Agreements against any Loan Party.

4. None of the Loan Parties is and, solely after giving effect to the
transactions contemplated by the Letter of Credit Agreements, will be an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.



--------------------------------------------------------------------------------

Exhibit B to the

Letter of Credit Agreement

FORM OF COMPLIANCE CERTIFICATE

 

Exh B - 1



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES THAT:

(1) I am the duly elected Senior Vice President and Treasurer of The Gap, Inc.,
a Delaware corporation (the “Company”);

(2) I have reviewed the terms of that certain 3-Year Letter of Credit Agreement
dated as of May 6, 2005, as amended, supplemented or otherwise modified to the
date hereof (said Letter of Credit Agreement, as so amended, supplemented or
otherwise modified, being the “Credit Agreement”, the terms defined therein and
not otherwise defined in this Certificate (including Attachment No. 1 annexed
hereto and made a part hereof) being used in this Certificate as therein
defined), by and among the Company, certain subsidiaries thereof, and Citibank,
N.A., as LC Issuer, and the terms of the other LC Facility Documents, and I have
made, or have caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of Company and its Subsidiaries during
the accounting period covered by the attached financial statements; and

(3) The examination described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.

Set forth below are all exceptions to paragraph (3) above listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which Company has taken, is taking or proposes to take with respect
to each such condition or event:

[            ]

 

1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this              day of                 , 200   pursuant to
Section 6.04(c) of the Credit Agreement.

 

THE GAP, INC.

By  

 

  Name:   Title:

 

Exh. C Page 2



--------------------------------------------------------------------------------

ATTACHMENT NO. 1

TO COMPLIANCE CERTIFICATE

This Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of             , 200   and pertains to the period
from                     , 200   to                    , 200  . Subsection
references herein relate to subsections of the Credit Agreement.

 

A.

   Leverage Ratio       (for the four-Fiscal Quarter period ending
                    , 200  )       1.    Funded Debt    $                 2.   
Consolidated Net Income    $                 3.    Consolidated Interest Expense
   $                 4.    Provisions for Taxes based on Income    $
                5.    Total Depreciation Expense    $                 6.   
Total Amortization Expense    $                 7.    Consolidated EBITDA
(2+3+4+5+6)    $                 8.    Leverage Ratio (1:7)             :1.00   
9.    Minimum ratio required under § 6.03    2.25 : 1.00

B.

   Fixed Charge Coverage Ratio       (for the four-Fiscal Quarter period ending
                    , 200  )       1.    Consolidated Net Income    $
                2.    Consolidated Interest Expense    $                 3.   
Provisions for Taxes based on Income    $                 4.    Total
Depreciation Expense    $                 5.    Total Amortization Expense    $
                6.    Consolidated EBITDA (1+2+3+4+5)    $                 7.   
Lease Expense    $                 8.    Consolidated Interest Expense    $
                9.    Fixed Charge Coverage Ratio (6 + 7) : (7+8))            
:1.00    10.    Minimum ratio required under § 6.03    2.00 : 1.00

 

Attachment No. 1 to Compliance Certificate - Page 1